Exhibit 10.1


LEASE
RiverPark Corporate Center—Building Six between
RIVERPARK SIX, LLC,
a Utah limited liability company, as Landlord,






and






HEALTH CATALYST, INC.,
a Delaware corporation, as Tenant










Dated March 25, 2020




--------------------------------------------------------------------------------



TABLE OF CONTENTS
Paragraph  Page


1.Definitions
1
2.Agreement of Lease; Work of Improvement; Certain References
12
3.Term; Commencement Date; Tenant Rights
14
4.Basic Monthy Rent
21
5.Operating Expenses
21
6.[Intentionally Omitted]
24
7.Use and Operation
24
8.Utilities and Services
26
9.Maintenance and Repairs; Alterations; Access to Premises; Reserved Rights in
Common Areas
29
10.Assignment and Subleasing
32
11.Indemnity
37
12.Insurance
38
13.Damage and Destruction
40
14.Condemnation
42
15.Landlord's Financing
43
16.Default
43
17.Expiration and Termination
45
18.Estoppel Certificate; Financial Statements
47
19.Parking; Signage
49
20.Landlord's Representations and Warranties
50
21.Rules
51
22.General Provisions
51



i


--------------------------------------------------------------------------------



LEASE
RiverPark Corporate Center—Building Six


THIS LEASE (this “Lease”) is entered into as of the 25th day of March, 2020,
between RIVERPARK SIX, LLC, a Utah limited liability company (“Landlord”), and
HEALTH CATALYST, INC., a Delaware corporation (“Tenant”). (Landlord and Tenant
are referred to in this Lease collectively as the “Parties” and individually as
a “Party.”)


FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the Parties agree as follows:



1. Definitions. As used in this Lease, each of the following terms shall have
the meaning indicated:


“ADA” means the Americans with Disabilities Act of 1990, as amended and with its
associated regulations.


“affiliate” means an entity that directly or indirectly controls (including a
direct or indirect parent), is controlled by (including a direct or indirect
subsidiary), or is under common control with, the entity concerned, where
“control” is the holding of fifty percent (50%) or more of the outstanding
voting interests, or the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of an entity,
whether through the ownership of voting securities, by contract or otherwise.


“Alteration” means any alteration, change, addition, improvement or repair to
the Premises made by or at the direction of Tenant, including, without
limitation, the attachment of any fixture (including any so-called “trade
fixture”), equipment or signage, or the addition of any pipe, line, wire, cable,
conduit or related facility for water, electricity, natural gas,
telecommunication (including Tenant’s voice and data lines, wiring, cabling and
facilities), sewer or other utility, but excluding (i) the moving of Tenant’s
furniture (including cubicles), phones, computers and other personal property,
provided that each of the foregoing is readily movable and unattached to the
Premises, and (ii) the hanging of typical pictures
/ artwork, diplomas and similar items.


“applicable municipality” means the City of South Jordan, Utah. “Base Year”
means calendar year 2021.
“Base Year Operating Expenses” means Operating Expenses that are actually
incurred in the Base Year, as adjusted in accordance with this Lease.


“Basic Monthly Rent” means the following amount per calendar month for the
period indicated based on 118,207 rentable square feet, which amount is subject
to adjustment as set forth in the definition of “Premises”; provided, however,
that if the Commencement Date occurs on a date other than the Projected
Commencement Date, then the periods set forth below shall begin on such other
date that is the Commencement Date (as memorialized in a certificate entered
into between the Parties) and shall shift accordingly in a manner consistent
with the definition of “Expiration Date” (with the Expiration Date being on the
last day of the relevant month):



PeriodsBasic Monthly RentAnnual Cost Per Rentable Square FootJanuary 1, 2021
through December 31, 2031, inclusive$240,058.72 per month$24.37  



1

--------------------------------------------------------------------------------



“best efforts” means commercially reasonable efforts, exercised in good faith
and with due diligence.


“Building” means the building with the street address of 10897 South River Front
Parkway, in South Jordan, Utah, which contains approximately 111,448 usable
square feet and approximately 130,425 rentable square feet, subject to final
measurement and verification as set forth in the definition of “Premises”.


“Building Hours” means Monday through Friday (excluding any legal holiday on
which banks in Utah are authorized by Laws to close) from 7:00 a.m. to 6:00
p.m., and Saturday from 8:00 a.m. to 1:00 p.m.


“business day” means any day other than a Saturday, Sunday or legal holiday on
which banks in Utah are authorized by Laws to close.


“Commencement Date” means the earlier of the following:


(i) the later of (a) January 1, 2021, or (b) the date that is six (6) months
after the Initial Delivery Date; or


(ii) the date on which Tenant commences business operations from the Premises
(as opposed to performing Tenant’s Work); provided, however, that Tenant shall
not commence business operations from the Premises unless and until a
certificate of occupancy for Tenant’s Work issued by the applicable municipality
has been received by Tenant, with a legible photocopy thereof provided to
Landlord.


“Common Areas” means all areas and facilities on the Property that are provided
for the general, nonexclusive use and convenience of more than one tenant of the
Building, including, without limitation, driveways, parking areas, walkways,
delivery areas, trash removal areas, landscaped areas, entryways, lobbies,
hallways, stairways, elevators and restrooms, subject to Paragraph 9.4.


“Comparable Buildings” means other comparable Class “A” suburban office
buildings in the Salt Lake City, Utah metropolitan area.


“Condemnation Proceeding” means any action or proceeding in which any interest
in the Property is taken for any public or quasi-public purpose by any lawful
authority through the exercise of the power of eminent domain or by purchase or
other means in lieu of such exercise.


“Default Rate” means twelve percent (12%) per annum, but in no event greater
than the maximum rate allowed by Laws.


“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Hazardous Materials Transportation
Act and the Resource Conservation and Recovery Act, each as amended and with its
associated regulations, and all other Laws relating to Hazardous Materials
existing on or after the date of this Lease.


“Estimated Operating Expenses” means the projected amount of Operating Expenses
for any given Operating Year as reasonably estimated by Landlord in a manner
consistent with Comparable Buildings.


“Expiration Date” means the date that is the last day of the month, eleven (11)
years after the later of the following, as applicable:


2

--------------------------------------------------------------------------------



(i) the Commencement Date, if the Commencement Date occurs on the first day of a
calendar month; or


(ii) the first day of the first full calendar month following the Commencement
Date, if the Commencement Date does not occur on the first day of a calendar
month, as such date may be extended or sooner terminated in accordance with this
Lease. “force majeure” has the meaning set forth in Paragraph 22.2.


“GAAP” means generally accepted accounting principles consistently applied.


“Hazardous Materials” means substances defined as “hazardous materials,”
“hazardous wastes”, “hazardous substances” or “toxic substances” or similarly
defined in any Environmental Laws, as well as so-called industrial and
biomedical wastes, asbestos and mold, whether or not specifically classified as
“hazardous materials” under Environmental Laws.


“HVAC” means heating, ventilating and air conditioning.


“Improvements” means the Building, any parking structure and the related
improvements owned by
Landlord.


“Initial Delivery Date” means the date on which Landlord gives Tenant access to
the Initial Space to perform Tenant’s Work, which date is projected to be on or
before June 1, 2020 and is subject to the vacation of the Premises by the
current tenant occupying the Premises; provided, however, that if the Initial
Delivery Date has not occurred on or before October 1, 2020, then Tenant may
terminate this Lease by written notice given to Landlord on or before October
15, 2020, in which event this Lease shall terminate, Landlord shall promptly
refund to Tenant any Basic Monthly Rent paid in advance under Paragraph 4(c),
and the Parties shall thereafter have no further obligation under this Lease.
Landlord anticipates that Landlord will be able to give Tenant access to Suite
200 and Suite 300 to perform Tenant’s Work on or before July 31, 2020.


“Interest Rate” means the Prime Rate plus two percent (2%) per annum. “Landlord
Default” has the meaning set forth in Paragraph 16.4.
“Laws” means any or all applicable federal, state and local laws, statutes,
codes, ordinances, rules, regulations, requirements, judgments, decrees, writs,
orders, licenses, guidelines and policies, including, without limitation, the
ADA and Environmental Laws, together with future enactments and amendments,
insurance regulations and requirements, utility company requirements,
administrative promulgations and governmental orders, and any requirements or
conditions on or with respect to the issuance, maintenance or renewal of any
legally required permits, consents, decisions, qualifications, licenses,
certifications or exemptions of or from, and all filings with, and any notice
to, any government or quasi-governmental authority.


“Lease end” means the expiration of the Term or the sooner termination of this
Lease.


“Non-Consent Transfer” means any assignment or sublease permitted to be made
without Landlord’s consent and made in accordance with Paragraph 10.2.


“Operating Expenses” means, without duplication, all reasonable, customary and
actual costs, expenses, fees and other charges incurred or payable by Landlord
in connection with this Lease (including, without limitation, those incurred or
payable under Paragraphs 8.1, 9.1 and 12.2) and the ownership, operation,
management, maintenance and repair of the Property (which operation, management,
maintenance and repair shall be performed by Landlord in a first-class manner
consistent
3

--------------------------------------------------------------------------------



with Comparable Buildings), determined in accordance with GAAP, including,
without limitation, the reasonable, customary and actual costs, expenses, fees
and other charges of the following, subject to the OpEx Adjustments and
excluding the OpEx Exclusions:


(i) real property taxes and assessments and, if applicable (e.g., lobby
furniture, movable generators and other personal property directly and
reasonably related to the operation of the Property), personal property taxes
and assessments (and any tax levied in whole or in part in lieu of or in
addition to such taxes and assessments);


(ii) rent and gross receipts taxes, except to the extent imposed in lieu of
income taxes;


(iii) assessments for the Project levied under a common maintenance regime and
allocated to the Building; provided, that such assessments shall not exceed
assessments generally charged under common maintenance regimes for projects
comparable to the Project, and the cost of common area maintenance allocated to
the Building shall be determined by reference to the floor area of the Building
compared to the floor area of all buildings included within such common
maintenance regime;


(iv) removal of snow, ice, trash and other refuse;


(v) landscaping, cleaning, sweeping, janitorial, parking and security services;


(vi) resurfacing, re-striping and resealing of parking areas, and replacing
damaged or worn-out Improvements (including lighting) located in the Common
Areas;


(vii) fire protection, including alarm and sprinkler systems;


(viii) utilities (including, without limitation, the utilities used in the
Premises, but excluding the cost of separately metered utilities provided to the
Premises and paid directly by Tenant or provided to other premises and paid
directly by other tenants);


(ix) supplies and materials used in connection with the operation, management,
maintenance and repair of the Property;


(x) premiums for insurance carried by Landlord pursuant to Paragraph 12.2
(except for any increase in insurance premiums caused by the acts or omissions
of other tenants of the Building);


(xi) licenses, permits and inspections directly and reasonably related to the
operation of the Property;


(xii) administrative services, including, without limitation, clerical and
accounting services, directly and reasonably related to the operation,
management, maintenance and repair of the Property;


(xiii) labor and personnel directly and reasonably related to the operation,
management, maintenance and repair of the Property (but excluding costs,
expenses, fees, salaries, benefits, compensation and other charges for employees
of Landlord when acting in capacities above the senior building manager level);


(xiv) rental or a reasonable allowance for depreciation of personal property
used for normal maintenance, repair and janitorial services in connection with
the Property;


4

--------------------------------------------------------------------------------



(xv) improvements to and maintenance and repair of the Building and all
equipment used in the Building, so long as such equipment is maintained as
required by the manufacturer’s specifications;


(xvi) management services attributable to the Property; provided, that:


(a) the cost of such management services shall not exceed management fees
generally charged by property management companies for Comparable Buildings; and


(b) the cost of such management services comprising a part of Base Year
Operating Expenses shall not be at a discounted cost;


(xvii) that part of office rent or the rental value of space in the Building or
another building used by Landlord to operate, manage, maintain and repair the
Property; provided, however, that the office rent or the rental value of such
space shall not exceed the fair market rent for such space and the amount of
such space shall be reasonable under the circumstances; and


(xviii) compliance with Laws.


“Operating Year” means each calendar year, all or a portion of which falls
within the Term.  “OpEx Adjustments” means the following adjustments to
Operating Expenses:
(i) All Operating Expenses shall be computed on an annual basis, and shall be
reduced by all cash, trade or quantity discounts, reductions, reimbursements,
refunds or credits received by Landlord (net of reasonable expenses incurred in
obtaining the same, if any) in the purchase of any goods, utilities, insurance
or services in connection with the operation, management, maintenance and repair
of the Property.


(ii) When Landlord, acting reasonably, deems it reasonable to do so, Landlord
shall contest any real property taxes or assessments applicable to the Property,
and any reduction in, or refund of, such taxes or assessments, less any
reasonable expenses incurred by Landlord in achieving such reduction, shall
inure to the benefit of Tenant and the other tenants of the Building.


(iii) If any Operating Expenses relate to the Building as well as other
buildings, Landlord shall equitably and in good faith allocate the same among
the buildings concerned based on the floor area of the Building as compared with
the floor area of the other buildings involved in the Operating Expense
concerned.


(iv) If the Building is in operation for less than all of the Base Year, Base
Year Operating Expenses shall reasonably be adjusted by Landlord to the amount
that Operating Expenses would have been if the Building had been in operation
for all of the Base Year.


(v) If all or any portion of the Property is subject to any tax abatement
program or otherwise not fully assessed for the purpose of real property taxes
for the Base Year, Base Year Operating Expenses shall be grossed up to reflect
what the real property taxes would have been for the Base Year if the Property
had been fully assessed. After the retirement of any special assessments
included in Base Year Operating Expenses, Base Year Operating Expenses shall be
reduced to eliminate such special assessments to the extent that such special
assessments are included in Base Year Operating Expenses but not included in
Operating Expenses in the Operating Year concerned. Operating Expenses in any
Operating Year following the Base Year shall not include the portion of any
increases in real property taxes resulting solely from a new
5

--------------------------------------------------------------------------------



addition to the Building or other portions of the Property, such as the new
addition of a Building floor or a parking structure.


(vi) Operating Expenses (including, without limitation, Base Year Operating
Expenses) that vary with occupancy (including, without limitation, utilities,
janitorial expenses, trash removal costs, management fees and, to the extent
assessed based on occupancy, real property taxes) and are attributable to any
part of the Term in which less than ninety-five percent (95%) of the rentable
area of the Building is occupied by tenants shall be adjusted by Landlord to the
amount that such Operating Expenses that were actually incurred or payable would
have been if ninety-five percent (95%) of the rentable area of the Building had
been occupied by tenants for the period concerned.


(vii) If Landlord furnishes a service to tenants in the Building, the cost of
which constitutes an Operating Expense that varies with occupancy, and a tenant
other than Tenant has undertaken to perform such service itself, Operating
Expenses shall be increased by the amount that Landlord would have incurred if
Landlord had furnished such service to such tenant. For example, if Landlord
does not furnish premises janitorial services to a tenant other than Tenant who
has undertaken to perform such janitorial services itself, Operating Expenses
shall be increased by the amount that Landlord would have incurred if Landlord
had furnished such janitorial services to such tenant, so that when Tenant’s
Share of Operating Expenses is calculated, Tenant will continue to pay its fair
share of the cost of its janitorial services.


(viii) Base Year Operating Expenses shall not include any atypical,
non-repetitive costs, expenses, fees or other charges incurred or payable by
Landlord in the Base Year that would artificially inflate Base Year Operating
Expenses, such as (without limiting the generality of the foregoing) costs
comprising Landlord’s reasonable insurance deductible related to a casualty
occurring in the Base Year or a one-time governmental or quasi-governmental
assessment made in the Base Year.


(ix) To the extent that Landlord receives so-called tax increment financing (as
described in Utah Code Annotated, §§17C-3-101 to 17C-3-404) or other tax
incentives related to infrastructure or other capital improvements, whether
through the rebate of real property taxes or by some other method, such
financing or incentives will not serve to reduce Operating Expenses or produce
any refund, reimbursement, credit or benefit of any kind to Tenant under this
Lease, and in all cases Operating Expenses shall be calculated without reference
to such financing or incentives. The costs of any such infrastructure or other
capital improvements to which such tax increment financing or other tax
incentives relate will not be included in Operating Expenses. The foregoing
shall not be construed to affect or concern any monies received by Tenant
directly from the Utah Governor’s Office of Economic Development (GOED) or other
direct funding source.


“OpEx Commencement Date” means January 1st of the Operating Year following the
Base Year.
“OpEx Exclusions” means the following, which shall be excluded from Operating
Expenses:
(i) costs incurred in connection with the initial development and improvement of
the Property, including, without limitation, impact fees;


(ii) any expenditure required to be capitalized for federal income tax purposes;


(iii) non-cash items, such as but not limited to depreciation and amortization
(except as expressly set forth in subparagraph (xv) in the definition of
“Operating Expenses” with respect to certain personal property);


6

--------------------------------------------------------------------------------



(iv) debt service (including, without limitation, payments of principal and
interest) on indebtedness secured by any mortgage, deed of trust or similar
instrument encumbering the Property, and points, prepayment penalties and
financing and refinancing costs for such indebtedness, including, without
limitation, the cost of appraisals, title insurance and environmental,
geotechnical, zoning and other reports;


(v) expenses of procuring tenants and marketing, negotiating and enforcing
Building leases, including, without limitation, brokerage commissions,
attorneys’ fees, advertising and promotional expenses, rent concessions and
costs incurred in removing and storing the property of former tenants and other
occupants of the Building;


(vi) expenses of (a) any tenant improvement work that Landlord performs for any
tenant or prospective tenant of the Building, including, without limitation, (1)
tenant improvement work to the Premises that Landlord performs for Tenant, and
(2) alteration or renovation of vacant or vacated space in the Building, and (b)
relocating and moving any tenant in the Building;


(vii) items for which Landlord is otherwise reimbursed or entitled to be
reimbursed, including, without limitation, by insurance or condemnation proceeds
or under any warranties;


(viii) expenses (including, without limitation, penalties and interest)
resulting from the violation of Laws or any contract by Landlord, Landlord’s
employees, agents or contractors or other tenants of the Building;


(ix) penalties, charges and interest for late payment by Landlord;


(x) (a) Landlord’s income, franchise, capital stock, inheritance, estate,
succession, gift, sales, capital levy, excess profits, transfer, mortgage
recording and revenue taxes; (b) other taxes, assessments and charges imposed on
or measured by gross income; (c) Landlord’s general corporate overhead; (d)
leasehold taxes on other tenants’ personal property; (e) stadium, sports complex
or arena tax (including, without limitation, any ballpark/stadium tax); and (f)
any tax, assessment, fee, levy or charge that is absolutely discretionary,
non-payment of which will not result in any economic or other consequence to
Landlord, and which is not required by the applicable taxing authority or by
applicable Laws;


(xi) to the extent of such excess, any expense paid to Landlord or an affiliate
of Landlord for goods and services that is in excess of the amount that would be
paid in the absence of such relationship for comparable goods and services
delivered or rendered by unaffiliated third parties on a competitive basis;


(xii) expenses for repairs and other work caused by (a) construction or design
defects, (b) subsurface or soil conditions, (c) the failure of the Improvements
to comply as of the Commencement Date with any then- existing Laws, (d) the
exercise of the right of eminent domain, or (e) fire, windstorm and other
insured casualty (excluding costs comprising Landlord’s reasonable insurance
deductible), and any uninsured or under-insured casualty; provided, however,
that with respect to payment by Tenant of any costs comprising Landlord’s
reasonable insurance deductible, if the insured item to which such deductible
relates is an improvement with a useful life greater than one year and costing
in excess of $5,000, such deductible shall be amortized without interest on a
straight-line basis by Landlord over a period equal to the useful life of the
improvement concerned (such useful life to be determined in accordance with
federal income tax law), such amortized cost shall only be included in Operating
Expenses for that portion of the useful life of such improvement that falls
within the Term, and only the amortized portion of such cost applicable to a
given Operating Year shall be included in the Operating Expenses for such
Operating Year;
7

--------------------------------------------------------------------------------





(xiii) expenses as a result of the presence of Hazardous Materials in the
Building or on the Property;


(xiv) expenses in connection with services or other benefits provided on an
ongoing basis to other Building tenants that are not available to Tenant;


(xv) costs as a result of (a) the negligence or willful misconduct of Landlord
or Landlord’s employees, agents or contractors, (b) the breach by Landlord of
any lease in the Building, and (c) the negligence or willful misconduct of other
identified tenants of the Building;


(xvi) costs for which Landlord is entitled to bill other tenants directly (other
than as a part of Operating Expenses) under the provisions of such tenants’
leases, including, without limitation, any increased insurance costs reimbursed
directly to Landlord by a tenant, including Tenant, and the cost of any item or
service for which Tenant separately reimburses Landlord or pays third parties;


(xvii) rental under any ground or underlying lease and under any lease or
sublease assumed, directly or indirectly, by Landlord (e.g., a take-back
sublease);


(xviii) charitable, civic and political contributions and professional dues;


(xix) costs for the acquisition, leasing, maintenance and insurance of
paintings, sculptures and other objects of art located in the Building;


(xx) costs arising from actual and potential claims, litigation and arbitration
pertaining to Landlord and the Property (including in connection therewith all
attorneys’ fees and costs of settlement and judgments and payments in lieu
thereof);


(xxi) expenses for the use of the Building to accommodate events including,
without limitation, shows, promotions, kiosks, displays, filming, photography,
temporary exhibits, private events and parties and ceremonies;


(xxii) entertainment, dining and travel expenses;


(xxiii) costs of flowers (excluding flowers used to decorate the lobbies and
other common areas in the Building), gifts, balloons, etc. provided to any
person, including, without limitation, Tenant, other tenants, employees,
vendors, contractors, prospective tenants and agents;


(xxiv) costs of selling, syndicating and otherwise transferring the Property and
Landlord’s interest in the Property, including, without limitation, brokerage
commissions, attorneys’ and accountants’ fees, closing costs, title insurance
premiums and transfer and other similar taxes and charges;


(xxv) costs of installing, operating, repairing and maintaining any specialty
service such as an observatory, broadcast facility, luncheon, athletic or
recreational club, child care, restaurant, cafeteria, delicatessen or other
dining facility, hair salon or other retail use or commercial concession
operated by Landlord, but Operating Expenses may include the costs of operating
and maintaining any gym or fitness center for the general use of tenants in the
Building (including Tenant), so long as Tenant and its employees are not charged
a separate fee for the use of such gym or fitness center;


(xxvi) costs of magazine, newspaper, trade and other subscriptions;


8

--------------------------------------------------------------------------------



(xxvii) costs of “tenant relations” parties, events and promotions inconsistent
with other Comparable Buildings;


(xxviii) costs of “tap fees” and sewer and water connection fees for the benefit
of any particular tenant in the Building;


(xxix) costs of traffic studies, environmental impact reports, transportation
system management plans and reports, traffic mitigation measures and other
similar matters;


(xxx) auditing fees other than those incurred by Landlord in connection with the
performance of its obligations under this Lease and other leases in the
Building;


(xxxi) bad debt, rent loss and other reserves; and


(xxxii) costs to comply with Landlord’s obligations under Paragraph 20.


“Permitted Use” means only the following, and no other purpose: general office
purposes, including normal and reasonable uses customarily incidental thereto,
such as executive, administrative, technical support, customer service and data
functions. In no event may the Premises be used as a call center or as an
executive office suite operation without Landlord’s prior consent; provided,
however, that:


(i) the prohibition of a call center shall not prohibit or limit any typical
business or customer service telephone communication of the type currently
conducted by Health Catalyst, Inc.; and


(ii) Tenant may use up to twenty-five percent (25%) of the Premises for call
center or customer support purposes, so long as Tenant does not violate (a) the
density limitations set forth in Paragraph 7.1(f), (b) the parking limitations
set forth in Paragraph 19.1, or (c) any other provision of this Lease.


“person” means any individual (male or female), corporation, limited liability
company, partnership, joint venture, estate, trust, association or other entity.


“Premises” means:


(i) Suite 100 (“Suite 100”) on the first floor of the Building, consisting of
approximately 10,771 usable square feet and approximately 12,602 rentable square
feet;


(ii) Suite 200 (“Suite 200”) on the second floor of the Building, consisting of
approximately 22,238 usable square feet and approximately 26,026 rentable square
feet;


(iii) Suite 300 (“Suite 300”) on the third floor of the Building, consisting of
approximately 23,302 usable square feet and approximately 27,271 rentable square
feet;


(iv) Suite 400 (“Suite 400”) on the fourth floor of the Building, consisting of
approximately 23,444 usable square feet and approximately 27,438 rentable square
feet; and


(v) Suite 500 (“Suite 500”) on the fifth floor of the Building, consisting of
approximately 21,250 usable square feet and approximately 24,870 rentable square
feet (Suite 100, Suite 400 and Suite 500 are referred to in this Lease
collectively as the “Initial Space”), comprising in the aggregate a total of
approximately 101,005 usable square feet and approximately 118,207 rentable
square feet, shown on the attached Exhibit A, subject to final measurement and
verification as set forth below in this definition.


The Premises do not include, and Landlord reserves, the land and other area
beneath the floor of the Premises, the pipes, ducts, conduits, wires, fixtures
and equipment above the suspended ceiling of the
9

--------------------------------------------------------------------------------



Premises and the structural elements that serve the Premises or comprise the
Building; provided, however, that, subject to Paragraphs 9.2 and 17.1, Tenant
may, at Tenant’s sole cost and expense, install Tenant’s voice and data lines,
wiring, cabling and facilities above the suspended ceiling of the Premises and
in the walls of the Premises for the conduct by Tenant of business in the
Premises for the Permitted Use. Landlord’s reservation includes the right to
install, use, inspect, maintain, repair, alter and replace those areas and items
and to enter the Premises in order to do so in accordance with and subject to
Paragraph 9.3. For all purposes of this Lease, the calculation of usable square
feet and rentable square feet contained within the Premises and the Building
shall be subject to final measurement and verification by Landlord’s licensed
architect, at Landlord’s sole cost and expense, according to ANSI/BOMA Standard
Z65.1-2017 (or any successor standard), which measurement and verification may,
at Tenant’s option and at Tenant’s sole cost and expense, be confirmed by
Tenant’s licensed architect. (The preceding sentence shall be the sole and
exclusive method used for the measurement and calculation of usable and rentable
square feet under this Lease for the Premises and the Building.) On request of
Tenant, Landlord shall provide Tenant with a copy of Landlord’s architect’s
verification and certification as to the actual usable and rentable square feet
of the Premises prior to the Commencement Date. In the event of a variation
between the square footage set forth above in this definition and the square
footage set forth in such verification and certification, the Parties shall
amend this Lease accordingly to conform to the square footage set forth in such
verification and certification, amending each provision that is based on usable
or rentable square feet, including, without limitation, Basic Monthly Rent,
Tenant’s Parking Stall Allocation and Tenant’s Percentage of Operating Expenses,
and shall appropriately reconcile any payments already made pursuant to those
provisions; provided, that if Landlord’s architect and Tenant’s architect
disagree on the amount of usable or rentable square feet within the Premises and
the Building, and such disagreement is not resolved within ten (10) business
days after such measurement and verification is completed by Landlord’s
architect, such disagreement shall be resolved by an independent, licensed
architect mutually selected by the Parties, acting reasonably, the cost of which
architect shall be shared equally by the Parties.


“Prime Rate” means a variable interest rate per annum equal to the highest rate
quoted in the “Money Rates” section (or replacement section) of the Wall Street
Journal as the “Prime Rate” for such day (or the previous day of publication for
days on which the Wall Street Journal is not published). The Prime Rate shall be
adjusted on and as of the effective date of any change in the Prime Rate. If the
Wall Street Journal ceases to publish the Prime Rate, the Prime Rate shall be
the highest prevailing base or reference rate on corporate loans at U.S. money
center commercial banks.


“Project” means RiverPark Corporate Center, located in South Jordan, Utah, as it
may exist from time to time.


“Projected Commencement Date” means the date on which the Commencement Date is
projected to occur, which is January 1, 2021.


“Property” means the Improvements and the related land owned by Landlord.


“reasonable” means “good faith and commercially reasonable” and “reasonably”
means “in good faith and in a commercially reasonable manner.”


“Rent” means Basic Monthly Rent and Tenant’s Share of Operating Expenses.
“Security Deposit” means $-0-.
“structural” means footings, foundations, floor slabs, load-bearing walls,
structural columns and beams, exterior walls, roofs (including roof deck and
membrane) and beams that support the roof joists.


“Tenant Default” has the meaning set forth in Paragraph 16.1, and includes any
applicable notice and cure period given therein to Tenant.
10

--------------------------------------------------------------------------------





“Tenant’s Estimated Share of Operating Expenses” means the result obtained by
subtracting Base Year Operating Expenses from the Estimated Operating Expenses
for any given Operating Year, and then multiplying the difference by Tenant’s
Percentage of Operating Expenses. Tenant’s Estimated Share of Operating Expenses
for any fractional Operating Year shall be calculated by determining Tenant’s
Estimated Share of Operating Expenses for the relevant Operating Year and then
prorating such amount over such fractional Operating Year.


“Tenant’s Occupants” means any assignee, subtenant, employee, agent, contractor,
licensee, franchisee or invitee of Tenant.


“Tenant’s Parking Stall Allocation” means four hundred twenty-nine (429) parking
stalls, based on 4.25 parking stalls per 1,000 usable square feet of the
Premises having 101,005 usable square feet, which number of parking stalls is
subject to adjustment as set forth in the definition of “Premises”.


“Tenant’s Percentage of Operating Expenses” means 90.632 percent, which is the
percentage determined by dividing the rentable square feet of the Premises
(118,207 rentable square feet) by the rentable square feet of the Building
(130,425 rentable square feet) (whether or not leased), multiplying the quotient
by 100 and rounding to the third (3rd) decimal place, which percentage is
subject to adjustment as set forth in the definition of “Premises”.


“Tenant’s Property” means only the following if, but only if, installed in or
made to the Premises by Tenant at Tenant’s sole cost and expense, and not paid
for in whole or in part, directly or indirectly, by Landlord (which shall remain
the property of Tenant, subject to Paragraph 17.1):


(i) Tenant’s furniture, phones, computers, equipment and other personal
property, provided that each of the foregoing is readily movable and unattached
to the Premises; provided, however, that typical pictures, diplomas and other
similar items, and movable cubicles with electrical connections, shall not be
considered to be “attached” to the Premises for purposes of this definition;


(ii) Tenant’s signage;


(iii) Tenant’s voice and data lines, wiring, cabling and facilities, security
systems and telecommunication equipment; and


(iv) any Alteration made by Tenant with Landlord’s prior consent if such consent
is conditioned on such Alteration being owned by Tenant and removed by Tenant at
Lease end.


“Tenant’s Share of Operating Expenses” means the result obtained by subtracting
Base Year Operating Expenses from Operating Expenses actually incurred in any
given Operating Year, and then multiplying the difference by Tenant’s Percentage
of Operating Expenses. Tenant’s Share of Operating Expenses for any fractional
Operating Year shall be calculated by determining Tenant’s Share of Operating
Expenses for the relevant Operating Year and then prorating such amount over
such fractional Operating Year. By way of explanation only, Tenant’s Share of
Operating Expenses in any given calendar year is, in essence, Tenant’s pro rata
share of the increase (only) of Operating Expenses for such calendar year over
Operating Expenses for the Base Year. And, since Tenant’s Share of Operating
Expenses is calculated in reference to an increase of Operating Expenses over
Base Year Operating Expenses, Tenant’s Share of Operating Expenses during the
Base Year shall be zero, and Tenant will not commence paying Tenant’s Share of
Operating Expenses until the OpEx Commencement Date.


“Tenant’s Work” means the work of improvement to the Premises to prepare the
Premises for Tenant’s use and occupancy, including the installation of Tenant’s
Property, to be completed by Tenant pursuant to Paragraph 2.2.


11

--------------------------------------------------------------------------------



“Term” means the period commencing at 12:01 a.m. on the Commencement Date and
expiring at midnight on the Expiration Date, as such period may be extended or
sooner terminated in accordance with this Lease.


“untenantable” means that the Premises or a material portion of the Premises is
not reasonably capable of use and occupancy, and is not, in fact, used or
occupied, by Tenant for the Permitted Use.

2. Agreement of Lease; Work of Improvement; Certain References.


2.1. Agreement of Lease. Subject to and in accordance with the provisions set
forth in this Lease, Landlord leases to Tenant, and Tenant leases from Landlord,
the Premises for the Term, together with the nonexclusive right to use the
Common Areas in common with other tenants of the Building (subject to Paragraph
9.4), subject to any recorded covenants, conditions and restrictions affecting
the Property, provided that any such covenants, conditions and restrictions
entered into after the date of this Lease do not materially and adversely affect
Tenant’s rights or obligations under this Lease. Landlord shall not have the
right to relocate Tenant to premises other than the Premises during the Term.
The Premises shall be delivered by Landlord and accepted by Tenant in their
“as-is” condition.


2.2. Work of Improvement.


(a) (i) Promptly following the full execution and delivery of this Lease,
Landlord shall supply Tenant and Tenant’s representatives, including Tenant’s
architect (RAPT) and contractor (Okland Construction), with a complete set of
base building working drawings and any descriptive narrative of the base
building work, building standard materials, systems and specifications and other
relevant items reasonably requested by Tenant and in Landlord’s possession or
control. Tenant shall, at Tenant’s sole cost and expense and as soon as
reasonably practicable, complete Tenant’s Work in a good and workmanlike manner
in accordance with (A) the plans and specifications approved by the Parties
pursuant to Paragraph 9.2(iv), (B) the other provisions of Paragraph 9.2, and
(C) Laws.


(ii) Landlord shall, on the Initial Delivery Date, permit Tenant and its
employees, agents and contractors, at Tenant’s sole cost and expense, to enter
the Initial Space to prepare the Initial Space for Tenant’s use and occupancy,
including the installation of Tenant’s Property, which may be done during or
after Building Hours; provided, however, that if Landlord does not permit Tenant
and its employees, agents and contractors so to enter the Initial Space on or
before September 1, 2020, then for each day during the period commencing on
September 1, 2020 and expiring on (but excluding) the date on which Landlord
permits such entry, Tenant shall be entitled to a credit of $8,504.61
(Calculated as follows: 64,910 rentable square feet x $24.37 ÷ 12 months ÷ 31
days x 2 days) towards Basic Monthly Rent first payable under this Lease on and
after the Commencement Date.


(iii) Landlord shall, as soon after the Initial Delivery Date as is reasonably
practicable
– anticipated by Landlord to be on or before July 31, 2020, permit Tenant and
its employees, agents and contractors, at Tenant’s sole cost and expense, to
enter Suite 200 and Suite 300 to prepare Suite 200 and Suite 300 for Tenant’s
use and occupancy, including the installation of Tenant’s Property, which may be
done during or after Building Hours; provided, however, that if Landlord does
not permit Tenant and its employees, agents and contractors so to enter Suite
200 and Suite 300 on or before September 30, 2020, then for each day during the
period commencing on September 30, 2020 and expiring on (but excluding) the date
on which Landlord permits such entry, Tenant shall be entitled to a credit of
$6,983.05 (Calculated as follows: 53,297 rentable square feet x $24.37 ÷ 12
months ÷ 31 days x 2 days) towards Basic Monthly Rent first payable under this
Lease on and after the Commencement Date.


12

--------------------------------------------------------------------------------



(b) Any entry to the Premises by Tenant and its employees, agents and
contractors under the foregoing subparagraph (a) shall constitute a license
only, conditioned on Tenant’s:


(i) working in harmony with Landlord, Landlord’s employees, agents and
contractors and other tenants and occupants of the Building;


(ii) obtaining in advance Landlord’s approval of the contractors proposed to be
used by Tenant and, if requested by Landlord, depositing with Landlord in
advance of any work the contractor’s affidavit for the proposed work and the
waivers of lien from the contractor and all subcontractors and suppliers of
materials; and


(iii) furnishing Landlord with such insurance as Landlord may reasonably require
against liabilities that may arise out of such entry.


(c) All activities undertaken by Tenant under this Paragraph 2.2 shall be
governed by Paragraph 9.2 and all other terms of this Lease, and, in connection
therewith:


(i) Tenant shall have the right to use any architect, contractor or
subcontractor for work within the Premises, subject to Paragraph 9.2(a)(v);


(ii) Tenant’s Work may include a fitness center;


(iii) Tenant may, at Tenant’s sole cost and expense, utilize the Premises for
preparation, storage of furniture and other staging;


(iv) until the Commencement Date, Tenant shall not be required to pay Rent,
utilities or Operating Expenses, or be allowed to conduct business operations in
the Premises; and


(v) if requested by Tenant, Landlord shall provide Tenant with a test-fit
allowance of up to $.15 per rentable square foot of the Premises in order to
facilitate its selection process.


(d) In addition to the work of improvement to the Premises by Tenant
contemplated by the foregoing portion of this Paragraph 2.2, but in all respects
subject to and in accordance with Paragraph 9.2:


(i) Tenant may, at Tenant’s sole cost and expense, brand the first-floor
Building lobby, including utilizing such lobby as a reception area complete with
a reception or security desk (or both), when and during the period (only) that
Tenant leases the entire Building. Landlord has received Tenant’s general
concept plans for such lobby, and Landlord’s initial, limited review of those
general concept plans did not raise any red flags. Landlord anticipates that any
future plans prepared by Tenant when it leases the entire Building, if
consistent with such general concept plans, will be approved by Landlord after a
full review, subject to the typical comments of Landlord and its construction
review team.


(ii) When and during the period (only) that Tenant leases the entire Building,
Tenant may, at Tenant’s sole cost and expense, install a staircase from such
lobby to the second floor of the Building, subject to Paragraph 9.2 and all
other terms of this Lease, provided that such staircase is removed by Tenant, at
Tenant’s sole cost and expense, prior to the earlier of Lease end or any time at
which Tenant does not lease the entire Building.


(iii) Prior to the period that Tenant leases the entire Building – at which such
time the foregoing subparagraph (i) shall govern – (A) Tenant may propose to
Landlord the branding and
13

--------------------------------------------------------------------------------



utilization of such lobby, as described in the foregoing subparagraph (i), and
Landlord shall, working cooperatively with Tenant in good faith, reasonably
consider such proposals, which shall also be subject to the general consent of
the other tenants in the Building, which consent Landlord shall reasonably seek
to obtain, and (B) Tenant may, subject to Paragraph 9.2 and the other provisions
of this Lease, utilize a portion of such lobby for reception and signage on
Tenant’s side of the lobby.


2.3. Certain References. Whenever in this Lease (including in the Exhibits
attached to this Lease):


(a) the consent or approval of either Party is required, such consent or
approval shall not be unreasonably withheld, conditioned or delayed, unless
expressly provided to the contrary;


(b) there is a reference to costs, expenses, fees or other charges (including,
without limitation, attorneys’ fees and costs), such reference shall be deemed
to be to reasonable, reasonably necessary and actual costs, expenses, fees and
other charges, of which the Party incurring such costs, expenses, fees or other
charges has some reasonable documentation, record or evidence, a copy of which
shall be provided to the other Party, and when one Party is obligated to pay or
reimburse the other Party under this Lease on presentation of an invoice, such
invoice shall include reasonable supporting documentation for the amount to be
paid or reimbursed;


(c) either Party is given the right to take action, exercise discretion,
establish rules and regulations or make allocations or other determinations,
such Party shall act reasonably;


(d) there is a reference to “days”, such reference shall be deemed to be to
“calendar days” unless the phrase “business days” is expressly set forth;


(e) payment or performance is required but a specific date or number of days
within which payment or performance is to be made is not set forth, or the words
“immediately”, “promptly”, “on demand” or the equivalent are used to specify
when such payment or performance is due, then such payment or performance shall
be due within ten (10) business days after receipt of notice by the paying or
performing Party;


(f) the date on which any payment or performance is due under this Lease is not
a business day, such payment or performance shall be due on the immediately
following business day; and


(g) there is a reference to a consent, approval, description, designation,
estimate, notice, request, response, statement, correspondence, agreement,
schedule or other communication between the Parties, such reference shall be
deemed to require the same to be in writing, unless otherwise expressly set
forth.



3. Term; Commencement Date; Tenant Rights.


3.1 Term; Commencement Date. Tenant’s obligation to pay Basic Monthly Rent and
other amounts due under this Lease shall commence on the Commencement Date, and
shall be for the Term, subject to the express terms and conditions of this
Lease. Within ten (10) business days after the Commencement Date, the Parties
shall execute an acknowledgement of the Commencement Date, the Expiration Date
and the Basic Monthly Rent schedule, which acknowledgement shall be deemed to be
a part of this Lease and, to the extent applicable, shall serve to amend this
Lease.


3.2 Expansion of Premises.
14

--------------------------------------------------------------------------------





(a)  As used in this Paragraph 3.2:


“Expansion Date” means, (i) as to Suite 125, the earlier of July 1, 2023 or any
sooner date on which Suite 125 becomes available for lease to Tenant, and (ii)
as to Suite 150, the earlier of June 1, 2022 or any sooner date on which Suite
150 becomes available for lease to Tenant.


“Expansion Space” means Suite 125 and Suite 150.


“Suite 125” means Suite 125 on the first floor of the Building, consisting of
approximately 2,041 usable square feet and approximately 2,388 rentable square
feet.


“Suite 150” means Suite 150 on the first floor of the Building, consisting of
approximately 8,402 usable square feet and approximately 9,830 rentable square
feet.


(b)  As of the relevant Expansion Date, each Expansion Space shall be added to
the Lease by an amendment entered into between the Parties for a term that is
coterminous with the Term, on the same terms and conditions (including, without
limitation, Basic Monthly Rent per rentable square foot on an annual basis) as
are applicable to the Premises under the Lease. As of the relevant Expansion
Date, each Expansion Space shall be delivered by Landlord to Tenant vacant and
“broom clean”, but otherwise shall be delivered by Landlord and accepted by
Tenant in its then-“as- is” condition.


(c) In addition to the foregoing, the Parties shall exercise their best efforts
to communicate regularly regarding any additional space needs that Tenant may
have. If Tenant indicates that Tenant needs to lease space in addition to the
Premises and the Expansion Space, Landlord shall use its best efforts to provide
or to cause to be provided to Tenant such additional leased space in another
building in the Project, the terms and conditions of which, if available, shall
be negotiated reasonably by the Parties; provided, however, that (i) if Landlord
or one of its affiliates, despite such best efforts, fails to provide some or
all of the additional space needed by Tenant, such failure shall in no event be
a default by Landlord under this Lease or create any Tenant rights or remedies
under or in connection with this Lease as a consequence of such failure, and
(ii) although this subparagraph (c) applies and is binding with respect to
RiverPark Six, LLC and its affiliates, this subparagraph (c) shall not apply or
be binding with respect to any successor or assign of RiverPark Six, LLC, as the
landlord under the Lease, that is not an affiliate of RiverPark Six, LLC,
including, without limitation, any successor or assign as a result of
foreclosure or a deed in lieu of foreclosure.


3.3 Extension.
(a)  Tenant shall have the options to extend the initial period constituting the
Term under this Lease for two (2) additional periods of five (5) years each
(only), provided that Tenant gives Landlord notice of the exercise of each such
option on or before the date that is nine (9) months prior to the expiration of
the then-existing period constituting the Term, and that at the time each such
notice is given and on the commencement of the extension term concerned:


(i)  this Lease is in full force and effect;


(ii)  no monetary or material non-monetary Tenant Default then exists; and


(iii)  Tenant has not assigned this Lease or subleased all or any portion of the
Premises under any then-existing sublease (excluding any Non-Consent Transfer),
and such extension is not being made in connection with or for the purpose of
facilitating any such assignment or sublease.


Each such extension term shall commence at 12:01 a.m. on the first day following
the expiration of the preceding period constituting the Term.
15

--------------------------------------------------------------------------------





(b)  During each such extension term, all provisions of this Lease shall apply
(but as to this Paragraph 3.3, only with respect to any remaining options to
extend, if any), except for any provision relating to the improvement of the
Premises by Landlord or at Landlord’s expense, and except that (i) the Base Year
for each such extension term shall be the calendar year in which such extension
term commences, and (ii) the amount of Basic Monthly Rent for each such
extension term shall be negotiated and determined by mutual agreement between
the Parties, with each Party agreeing to use its best efforts to reach such
mutual agreement, and shall be ninety-five percent (95%) of the then- market
rent for premises in the Project, based on “comparable lease transactions”
within the Project (meaning lease renewal transactions within the Project
involving general office space of at least 25,000 rentable square feet, similar
in location and quality to the Premises), of which comparable lease transactions
Landlord shall provide to Tenant reasonable evidence. The term “then-market
rent” as used in the preceding sentence shall mean the annual amount, projected
during each such extension term, that a willing, comparable, non-equity tenant
(excluding assignment and sublease transactions) would pay, and Landlord or its
affiliates would accept, at arm’s length (without compulsion to agree) for lease
extensions or renewals (including what Landlord and its affiliates are accepting
for current lease extension or renewal transactions for the Project), for
comparable lease transactions, taking into taking into account all relevant
factors and incentives, including, without limitation, any applicable tenant
improvement allowances and other lease concessions then being given by Landlord
and its affiliates in connection with lease extensions or renewals. The Basic
Monthly Rent for each such extension term shall not exceed the average Basic
Monthly Rent for the last three (3) most recent leases for the Project in
comparable lease transactions, evidence of which shall be provided by Landlord
to Tenant.


(c) If the Parties are able to agree on the amount of Basic Monthly Rent for
either such extension term within thirty (30) days after receipt by Landlord of
Tenant’s notice of extension, the Parties shall promptly enter into an amendment
to this Lease reflecting the new Basic Monthly Rent and the new Expiration Date.
If the Parties, after using their best efforts, are unable to agree on the
amount of Basic Monthly Rent for either such extension term within such thirty
(30)-day period (as evidenced by the execution and delivery of an amendment to
this Lease), then such option to extend (and any subsequent option to extend)
shall automatically terminate and be of no further force or effect.


3.4 Crown Signage.


(a)  Subject to the conditions set forth below in this Paragraph 3.4, if and so
long as Tenant or an assignee pursuant to a Non-Consent Transfer leases at least
a Full Floor (defined below) of the Building and a Qualified Occupant (as
defined below) occupies at least seventy-five percent (75%) of a Full Floor of
the Building (meaning that any rights of Tenant under this Paragraph 3.4 shall
not exist (or if previously existing, shall automatically terminate) as of the
date on which Tenant or an assignee pursuant to a Non-Consent Transfer does not
lease at least a Full Floor of the Building or a Qualified Occupant does not
occupy at least seventy-five percent (75%) of a Full Floor of the Building),
Tenant may, at Tenant’s sole cost and expense, but under Landlord’s supervision,
install, maintain, repair and from time to time replace, one (1) sign on the
exterior crown of the Building with the name “Health Catalyst” or such other
name to which Landlord consents in advance. (Such sign, together with any lines,
wires, conduits or related improvements installed by Tenant in connection
therewith, are referred to in this Paragraph 3.4 collectively as the “Crown
Signage.”) So long at no other tenant leases at least a Full Floor of the
Building, Tenant’s right to Crown Signage on the Building shall be an exclusive
right. As used in this Paragraph 3.4, a “Qualified Occupant” means one or more
of the following:


(i) Tenant; or


(ii) an assignee or subtenant of Tenant pursuant to a Non-Consent Transfer.


(b)  As used in this Paragraph 3.4, a “Full Floor” of the Building means either:


16

--------------------------------------------------------------------------------



(i)  if the Premises are located on only one (1) floor of the Building, the
entire usable area of such floor (including, unless such floor is the first
floor of the Building, the common lobby on such floor); or


(ii) if the Premises do not qualify as a Full Floor under the foregoing
subparagraph (i), and are located on more than one (1) floor of the Building, an
amount of usable square footage in the Building that is equal to or greater than
the average usable square footage for each floor of the Building, which average
shall be calculated by dividing the total above-ground usable square footage of
the Building by the number of above-ground floors of the Building, where the
square footage concerned is either office space, or non-office space leased at
full Building rental rates for office space. For example purposes only with
respect to subparagraph (ii) above, if the average usable square footage for
each floor of the Building is 25,000 usable square feet, to meet the Full Floor
condition set forth in subparagraph (a) above using partial floors, Tenant must,
on multiple floors of the Building, lease Premises in the aggregate equal to at
least 25,000 usable square feet.


(c) As set forth in subparagraph (a) above, as a condition to having the Crown
Signage, a Qualified Occupant must physically occupy at least seventy-five
percent (75%) of the square footage used to meet the Full Floor condition. In
addition, if a Tenant Default occurs, including, without limitation, Tenant’s
failure to properly maintain the Crown Signage in accordance with subparagraph
(h) below, and, as a result of such Tenant Default, Landlord retakes possession
of the Premises (with or without terminating this Lease), Tenant’s rights to the
Crown Signage under this Paragraph 3.4 shall automatically terminate and
thereafter be of no further force or effect. Moreover, Tenant’s rights to the
Crown Signage under this Paragraph 3.4 shall automatically terminate ten (10)
business days after:


(i)  the assignment of this Lease by Tenant (excluding any Non-Consent
Transfer); or


(ii) the sublease by Tenant as the sublandlord of more than twenty-five percent
(25%) of the square footage used to meet the Full Floor condition (whether in
one or more subleases) (excluding any Non-Consent Transfer),


and shall have no further force or effect. Tenant’s rights to the Crown Signage
under this Paragraph 3.4 shall be personal to Tenant and any person to which
this Lease is assigned in a Non-Consent Transfer, and no other assignee or
subtenant shall have any rights to the Crown Signage.


(d) Signage location is largely designated by the signage ordinances of the
applicable municipality, but is allowed only on certain flat exterior wall
surfaces of the crown of the Building. For purposes of the Project, the Building
crown is defined as “the flat wall surface between the top of the window of the
top floor of the Building to the bottom of the cornice of the parapet wall,”
and, unless otherwise directed by Landlord, the Crown Signage must be centered
vertically between the two equally and left-justified horizontally. Any
mechanical/storage penthouse is excluded from the Building crown, and the Crown
Signage is not permitted on any curved surfaces of the Building.


(e) The Crown Signage shall be subject to the following design requirements:


(i) letters: reverse pan channel letters on 1” inch stand-offs with 3” returns;


(ii) dual lit: (A) type: rout out back up; (B) material: brushed aluminum; and
(C) lighting: white LED (cabinet to be face lit or halo lit);


(iii) back up material: white polycarbonate;


(iv) stand-offs: (A) size: 1”; and (B) color: to match Building; and


17

--------------------------------------------------------------------------------



(v) reverse pan: (A) materials: brushed aluminum; and (B) lighting: white LED.


Maximum letter height will vary depending on the Building, but cannot extend
below the top of the window or above the cornice as specified in subparagraph
(d) above. All Crown Signage letters must have clear Lexan backs to keep birds
out (or other similar material subject to Landlord’s approval), and an approved
vapor barrier/sealer shall be installed on all Building penetrations.


(f) Tenant shall submit to Landlord for approval in advance of any work being
done the name, address, proof of insurance, references and evidence of ability
to perform of Tenant’s proposed signage and installation companies for the Crown
Signage. Landlord reserves the right to reject any signage or installation
company that is not approved by Landlord. All necessary permits must be obtained
prior to any work commencing. The installer shall work with Landlord’s preferred
electrical provider (who shall provide its services to Tenant at competitive
market rates) for all electrical connections, time clocks and light sensors, and
signage installation shall be coordinated and scheduled through Landlord.


(g) In connection with the Crown Signage, Tenant shall, at Tenant’s sole cost
and expense, comply with Laws, the conditions of any warranty or insurance
maintained by Landlord on the Building and any applicable requirements of any
covenants, conditions and restrictions affecting the Property. The size,
location, design and all other aspects and specifications of the Crown Signage
must be submitted to, and approved in advance by, Landlord and the applicable
municipality prior to the manufacture and installation of the Crown Signage. All
designs and specifications for the Crown Signage must be in full compliance with
the signage ordinance of the applicable municipality. Tenant shall be solely
responsible for any cleanup, damage or other mishaps that may occur during the
installation or removal of the Crown Signage by Tenant, and shall fully
indemnify Landlord for all injuries to persons or damage to property related
thereto. Final, executed releases of lien by all signage and installation
companies must be provided by Tenant to Landlord prior to Tenant making final
payment to the signage and installation companies.


(h) Tenant shall maintain the Crown Signage at all times in a good, safe and
clean condition. Tenant shall repair any damage to the Building caused by
Tenant’s installation, maintenance, repair, replacement, use or removal of the
Crown Signage. The Crown Signage shall remain the property of Tenant, and Tenant
may, at Tenant’s sole cost and expense, remove the Crown Signage at any time
during the Term. Tenant shall, at Tenant’s sole cost and expense, remove the
Crown Signage prior to Lease end or the sooner termination of Tenant’s rights to
the Crown Signage under this Paragraph 3.4, including, without limitation, if
Tenant or an assignee pursuant to a Non-Consent Transfer ceases to lease at
least a Full Floor of the Building or a Qualified Occupant ceases to occupy at
least seventy-five percent (75%) of a Full Floor of the Building. On removal of
the Crown Signage, Tenant shall repair and restore all areas of the Building
concerned to their condition prior to the installation of the Crown Signage,
including, without limitation, any discoloration of the exterior of the
Building, and the replacement of any metal panels to which the Crown Signage was
attached, but only on the portion of the exterior of the Building actually
affected by the Crown Signage.


(i) If a Tenant Default occurs and, as a result of such Tenant Default, Landlord
retakes possession of the Premises (with or without terminating this Lease), or
if Tenant fails to remove the Crown Signage prior to Lease end or the sooner
termination of Tenant’s rights to the Crown Signage under this Paragraph 3.4,
Landlord may, at Tenant’s sole cost and expense, remove the Crown Signage and
repair and restore all areas of the Building concerned to their condition prior
to the installation of the Crown Signage, and Tenant shall promptly reimburse
Landlord for all costs and expenses incurred by Landlord in connection with such
removal, repair and restoration and any storage of the Crown Signage.


3.5 Telecom Equipment.


(a) Tenant may, at Tenant’s sole cost and expense (but without payment of an
additional roof rental fee) and under Landlord’s supervision, install, maintain,
repair, replace, use and operate, on a nonexclusive basis (meaning that there
may be other telecommunication equipment on the roof of the
18

--------------------------------------------------------------------------------



Building), telecommunication equipment and related lines, wires, conduits and
improvements (collectively, the “Telecom Equipment”), solely for Tenant’s own
use, together with a connection to the Premises, with a non-penetrating base on
the roof of the Building, in accordance with specifications reasonably approved
in advance by Landlord, provided that:


(i) Tenant shall obtain Landlord’s prior approval of the proposed design,
screening and location of the Telecom Equipment (taking into consideration any
existing telecommunications equipment on the roof of the Building) and the
method for fastening the Telecom Equipment to the roof;


(ii) Tenant shall, at Tenant’s sole cost and expense, comply with Laws, the
conditions of any bond, warranty or insurance maintained by Landlord on the roof
of which Landlord gives Tenant notice prior to installation and any applicable
requirements of any covenants, conditions and restrictions affecting the
Property of which Landlord gives Tenant notice prior to installation;


(iii) Tenant shall not interfere with any other satellite dish, antenna,
communication facility or equipment present on the roof on or after the date of
this Lease;


(iv) the Telecom Equipment shall be within the roof screen walls so as not to be
visible from the exterior of the Building;


(v) Landlord may, on prior notice, require Tenant to relocate all or part of the
Telecom Equipment at any time at Landlord’s sole cost and expense, provided that
such relocation does not materially, adversely affect Tenant’s use of the
Telecom Equipment; provided, however, that notwithstanding the foregoing, if
such relocation is required in order to comply with any Laws, such relocation
shall be at Tenant’s sole cost and expense and shall be required regardless of
the effect on Tenant’s use of the Telecom Equipment; and


(vi) Landlord makes no representation that the Telecom Equipment will be able to
receive or transmit communication signals without interference or disturbance
(whether or not by reason of the installation or use by others of similar
equipment on the roof of the Building), and Tenant agrees that Landlord will not
be liable to Tenant for any such interference or disturbance.


(b) Landlord reserves the right to require that the installation and removal of
the Telecom Equipment is done by Landlord’s contractors at the sole cost of
Tenant, provided that Landlord’s contractors’ fees shall be reasonable and shall
be competitively bid if reasonably requested by Tenant. Notwithstanding anything
to the contrary contained in this Paragraph 3.5, Landlord retains the right to
install other satellite dishes, antennas and equipment on the roof of the
Building and to use the roof of the Building for any purpose, provided that
Landlord does not unduly interfere with Tenant’s use of the Telecom Equipment.


(c) Tenant shall maintain the Telecom Equipment at all times in a good, safe and
clean condition. Tenant shall repair any damage to the Building caused by
Tenant’s installation, maintenance, repair, replacement, use, operation or
removal of the Telecom Equipment. The Telecom Equipment shall remain the
property of Tenant, and Tenant may, at Tenant’s sole cost and expense, remove
the Telecom Equipment at any time during the Term. Tenant shall, at Tenant’s
sole cost and expense, remove the Telecom Equipment prior to Lease end. On
removal of the Telecom Equipment, Tenant shall repair and restore the area(s) of
the Building concerned to their condition prior to the installation of the
Telecom Equipment. If as a result of a Tenant Default, Landlord retakes
possession of the Premises (with or without terminating this Lease), or if
Tenant fails to remove the Telecom Equipment prior to Lease end, Landlord may,
at Tenant’s sole cost and expense, remove the Telecom Equipment and repair and
restore the area(s) of the Building concerned to their condition prior to the
installation of the Telecom Equipment, and Tenant shall promptly reimburse
Landlord for all costs and expenses incurred by
19

--------------------------------------------------------------------------------



Landlord in connection with such removal, repair and restoration and any storage
of the Telecom Equipment. Tenant shall be solely responsible for any cleanup,
damage or other mishaps that may occur during the installation or removal of the
Telecom Equipment and agrees to indemnify fully Landlord for any injuries to
persons or damage to property related thereto.


3.6 Supplemental Cooling Equipment.


(a) Tenant may, at Tenant’s sole cost and expense (but without payment of an
additional roof rental fee) and under Landlord’s supervision, install, maintain,
repair, replace, use and operate, on a nonexclusive basis (meaning that there
may be other equipment and facilities on the roof of the Building), supplemental
cooling equipment for Tenant’s personal use, together with a connection to the
Premises (such cooling equipment, together with any lines, wires, conduits or
related improvements installed by Tenant in connection therewith, are referred
to collectively as the “Cooling Equipment”), with a non-penetrating base on the
roof of the Building, in accordance with specifications reasonably approved in
advance by Landlord, provided that:


(i) Tenant shall obtain Landlord’s prior approval of the proposed design,
screening and location of the Cooling Equipment (taking into consideration any
existing equipment and facilities on the roof of the Building) and the method
for fastening the Cooling Equipment to the roof;


(ii) Tenant shall, at Tenant’s sole cost and expense, comply with Laws, the
conditions of any bond, warranty or insurance maintained by Landlord on the roof
of which Landlord gives Tenant notice prior to installation and any applicable
requirements of any covenants, conditions and restrictions affecting the
Property of which Landlord gives Tenant notice prior to installation;


(iii) Tenant shall not interfere with any other equipment or facilities present
on the roof on or after the date of this Lease;


(iv) the Cooling Equipment shall be within the roof screen walls so as not to be
visible from the exterior of the Building;


(v) Landlord may, on prior notice, require Tenant to relocate all or part of the
Cooling Equipment at any time at Landlord’s sole cost and expense, provided that
such relocation does not materially, adversely affect Tenant’s use of the
Cooling Equipment; and


(iv) the electricity for the Cooling Equipment shall be included in Operating
Expenses.


(b) Landlord reserves the right to require that the installation and removal of
the Cooling Equipment is done by Landlord’s contractors at the sole cost of
Tenant, provided that Landlord’s contractors’ fees shall be reasonable.
Notwithstanding anything to the contrary contained in this Paragraph 3.6,
Landlord retains the right to install other equipment and facilities on the roof
of the Building and to use the roof of the Building for any purpose, provided
that Landlord does not unduly interfere with Tenant’s use of the Cooling
Equipment.


(c) Tenant shall maintain the Cooling Equipment at all times in a good, safe and
clean condition. Tenant shall repair any damage to the Building caused by
Tenant’s installation, maintenance, repair, replacement, use, operation or
removal of the Cooling Equipment. The Cooling Equipment shall remain the
property of Tenant, and Tenant may, at Tenant’s sole cost and expense, remove
the Cooling Equipment at any time during the Term. Tenant shall, at Tenant’s
sole cost and expense, remove the Cooling Equipment prior to Lease end. On
removal of the Cooling Equipment, Tenant shall repair and restore the area(s) of
the Building concerned to their condition prior to the installation of the
Cooling
20

--------------------------------------------------------------------------------



Equipment. If as a result of a Tenant Default, Landlord retakes possession of
the Premises (with or without terminating this Lease), or if Tenant fails to
remove the Cooling Equipment prior to Lease end, Landlord may, at Tenant’s sole
cost and expense, remove the Cooling Equipment and repair and restore the
area(s) of the Building concerned to their condition prior to the installation
of the Cooling Equipment, and Tenant shall promptly reimburse Landlord for all
costs and expenses incurred by Landlord in connection with such removal, repair
and restoration and any storage of the Cooling Equipment. Tenant shall be solely
responsible for any cleanup, damage or other mishaps that may occur during the
installation or removal of the Cooling Equipment and agrees to indemnify fully
Landlord for any injuries to persons or damage to property related thereto.



4. Basic Monthly Rent.


(a) Tenant covenants to pay to Landlord, without (except as expressly provided
in this Lease) abatement, deduction, offset, prior notice or demand, Basic
Monthly Rent in lawful money of the United States at the address for Landlord
set forth in Paragraph 22.3, or at such other such place as Landlord may
designate to Tenant not less than thirty (30) days prior to the next payment due
date, in advance on or before the first day of each calendar month during the
Term, commencing on the Commencement Date unless otherwise set forth in the
definition of “Basic Monthly Rent”. Tenant may make payments to Landlord under
this Lease by electronic transfer, wire transfer or similar means, but each
payment of Basic Monthly Rent shall be made pursuant to an automatic payment
procedure set up by Tenant that ensures that each such payment will be received
by Landlord on or before the first day of each calendar month.


(b) If the first day on which Basic Monthly Rent is due under this Lease is not
the first day of a calendar month, on or before such due date Basic Monthly Rent
shall be paid for the initial fractional calendar month prorated on a per diem
basis. If the Term expires or this Lease terminates on a day other than the last
day of a calendar month, Basic Monthly Rent for such fractional month shall be
prorated on a per diem basis.


(c) In addition to the foregoing, concurrently with its execution and delivery
of this Lease, Tenant shall pay to Landlord in advance Basic Monthly Rent for
the first full calendar month following the Commencement Date in which full
Basic Monthly Rent is payable (that is, $24.37 per rentable square foot on an
annual basis), which shall be applied by Landlord to pay Basic Monthly Rent for
such month on the date due.



5. Operating Expenses.


5.1 Payment of Operating Expenses.


(a) In addition to Basic Monthly Rent, Tenant covenants to pay to Landlord,
without (except as expressly provided in this Lease) abatement, deduction,
offset, prior notice or demand, Tenant’s Share of Operating Expenses (to the
extent that Operating Expenses in the Operating Year concerned are greater than
Base Year Operating Expenses) in lawful money of the United States at the
address for Landlord set forth in Paragraph 22.3, or at such other such place as
Landlord may designate to Tenant not less than thirty (30) days prior to the
next payment due date, in advance (as Tenant’s Estimated Share of Operating
Expenses) on or before the first day of each calendar month during the Term,
commencing on the OpEx Commencement Date, in accordance with the provisions of
this Paragraph 5; provided, however, that Tenant’s Share of Operating Expenses
for the Base Year and any prior year shall be zero.


(b) On or prior to the OpEx Commencement Date, and prior to each Operating Year
after the Operating Year commencing on the OpEx Commencement Date, or as soon
thereafter as is reasonably practicable (but not later than May 1st of the
Operating Year concerned), Landlord shall furnish Tenant
21

--------------------------------------------------------------------------------



with a statement (the “Estimated OpEx Statement”) showing in reasonable detail,
reasonably sufficient for Tenant verification, the component breakdown of the
Estimated Operating Expenses for the Operating Year concerned and the
computation of Tenant’s Estimated Share of Operating Expenses for such Operating
Year. Each such estimate of Operating Expenses shall be based on the actual
Operating Expenses for the immediately prior year and Landlord’s reasonable
estimate of Operating Expenses for the coming year.


(c) Subject to the proviso in the last sentence of this subparagraph (c), on or
prior to the OpEx Commencement Date, and on the first day of each month
following the OpEx Commencement Date, Tenant shall pay to Landlord one-twelfth
(1/12th) of Tenant’s Estimated Share of Operating Expenses as specified in the
Estimated OpEx Statement for such Operating Year. If Landlord fails to give
Tenant an Estimated OpEx Statement prior to any applicable Operating Year,
Tenant shall continue to pay on the basis of the Estimated OpEx Statement for
the prior Operating Year until the Estimated OpEx Statement for the current
Operating Year is received. If at any time it appears to Landlord that Operating
Expenses for a particular Operating Year will vary from Landlord’s original
estimate, Landlord may (but if the variation is a material reduction in such
Operating Expenses from Landlord’s original estimate, Landlord shall) deliver to
Tenant (but not more than once in any Operating Year) a revised Estimated OpEx
Statement for such Operating Year, and subsequent payments by Tenant for such
Operating Year shall be based on such revised Estimated OpEx Statement;
provided, however, that in all events, Tenant shall be given at least thirty
(30) days after the delivery of any original or revised Estimated OpEx Statement
to make any payment required to be made pursuant to the statement concerned.


(d) As soon as reasonably practicable after the expiration of any applicable
Operating Year (but not later than May 1st following the Operating Year
concerned), Landlord shall furnish Tenant with a statement (the “Actual OpEx
Statement”) showing in reasonable detail, reasonably sufficient for Tenant
verification, the component breakdown of Operating Expenses for the Operating
Year concerned, the computation of Tenant’s Share of Operating Expenses for such
Operating Year and the amount by which Tenant’s Share of Operating Expenses
exceeds or is less than the amounts paid by Tenant during such Operating Year,
which shall be deemed to be certified by Landlord to be true and accurate when
furnished. If the Actual OpEx Statement indicates that the amount actually paid
by Tenant for the relevant Operating Year is less than Tenant’s Share of
Operating Expenses for such Operating Year, Tenant shall pay to Landlord such
deficit within thirty (30) days after delivery of the Actual OpEx Statement.
Such payments by Tenant shall be made even though the Actual OpEx Statement is
furnished to Tenant after Lease end, provided that Tenant receives the Actual
OpEx Statement within ninety (90) days after Lease end. If the Actual OpEx
Statement indicates that the amount actually paid by Tenant for the relevant
Operating Year exceeds Tenant’s Share of Operating Expenses for such Operating
Year, such excess shall be credited against Rent thereafter coming due under
this Lease or, if no Rent is thereafter coming due under this Lease, such excess
shall be paid by Landlord to Tenant within thirty (30) days after the Actual
OpEx Statement is furnished to Tenant. The Parties’ obligations set forth in
this subparagraph (d) shall survive Lease end.


(e) No failure by Landlord to require the payment of Tenant’s Share of Operating
Expenses for any period shall constitute a waiver of Landlord’s right to collect
Tenant’s Share of Operating Expenses for such period or for any subsequent
period; provided, however, that, except for Operating Expenses that are being
amortized over a term of years in accordance with the terms of this Lease,
Landlord shall not be entitled to collect from Tenant any Operating Expenses
that are billed to Tenant for the first time more than eighteen (18) months
after the Operating Year in which such Operating Expenses arise. If Base Year
Operating Expenses exceed Operating Expenses that were actually incurred or
payable for any full or (on a pro rata basis) partial Operating Year after the
Base Year, Tenant shall not be entitled to any refund, credit or adjustment of
Basic Monthly Rent. Tenant shall, however, be entitled to receive a refund of,
or credit for, any Estimated Operating Expenses paid by Tenant during such full
or partial Operating Year in accordance with the foregoing subparagraph (d).


22

--------------------------------------------------------------------------------



(f) Landlord shall use its best efforts to control Operating Expenses to the
extent reasonably practicable, and shall pay all Operating Expenses in a timely
manner prior to delinquency, subject to payment of Rent by Tenant in a timely
manner. For any particular Operating Year, Landlord may not collect Operating
Expenses from tenants in the Building in an amount (as grossed up to account for
any base year or expense stop provided to such tenants) that is in excess of one
hundred percent (100%) of Operating Expenses actually paid or incurred by
Landlord for such Operating Year.


(g) If the Term expires or this Lease terminates on a day other than the last
day of a calendar month, Tenant’s Share of Operating Expenses for such
fractional month shall be prorated on a per diem basis.


(h) Notwithstanding the other provisions of this Paragraph 5, Tenant shall have
sole responsibility for, and shall pay when due, all taxes, assessments, charges
and fees levied by any governmental or quasi- governmental authority on Tenant’s
business operations in the Premises or Tenant’s Property.


5.2 Resolution of Disagreement.


(a) Every statement given by Landlord to Tenant under Paragraph 5.1 at the
address for notices to Tenant set forth in Paragraph 22.3 shall be conclusive
and binding on Tenant unless within sixty (60) days after the receipt of such
statement, Tenant:


(i) notifies Landlord that Tenant disputes the correctness of such statement,
specifying the particular respects in which the statement is claimed to be
incorrect;


(ii) requests reasonable clarification of Landlord’s information and
computations, including reasonable detail as to any questioned expense item; or


(iii) initiates an audit of such statement.


Pending the determination of such dispute by agreement between the Parties,
Tenant shall, within thirty (30) days after receipt of such statement, pay the
amounts set forth in such statement in accordance with such statement, and such
payment shall be without prejudice to Tenant’s position. Tenant shall have the
right to audit Base Year Operating Expenses in connection with its first audit
of Operating Expenses conducted under this subparagraph (a), but may not audit
Base Year Operating Expenses following the first audit of Operating Expenses for
any Operating Year after the Base Year, except with respect to material errors
and subsequent adjustment to Base Year Operating Expenses under the terms of
Paragraph 5.


(b) If such dispute exists and it is subsequently determined that Tenant has
paid amounts in excess of those then due and payable under this Lease, Landlord
shall credit such excess against Rent thereafter coming due under this Lease, or
if this Lease has ended, shall pay such excess to Tenant within thirty (30) days
after such determination. If such dispute is not resolved between the Parties
within sixty (60) days, then at the request of either Party, such dispute shall
be resolved by an independent certified public accountant, whose decision shall
be binding. The Parties, acting reasonably, shall mutually select, and equally
share the cost of, such accountant.


5.3 Tenant Audit Right.


(a) Landlord shall maintain its books and records relating to Operating Expenses
for a period of at least three (3) years following the year in which such
Operating Expenses were incurred, in a manner that is consistent with GAAP. Such
books and records shall be available after at least ten (10) business days’
request by Tenant at Landlord’s office during normal business hours for audit,
examination and copying by Tenant and Tenant’s employees, agents or external
auditors during such
23

--------------------------------------------------------------------------------



period, at Tenant’s sole cost and expense; provided, that the right to initiate
such audit shall expire within ninety (90) days after receipt of an Actual OpEx
Statement with respect to the Operating Expenses covered thereby, and that:


(i) neither Tenant nor Tenant’s employees, agents or external auditors may
divulge the contents of such books and records or the results of such
examination to any third party, except to Tenant’s attorneys, accountants or
consultants or as may reasonably be necessary in Tenant’s business operations
(so long as the person to whom such contents or results are divulged also agrees
to maintain their confidentiality) or as may otherwise be required by Laws or a
court of competent jurisdiction;


(ii) Tenant has not previously examined or audited such books and records with
respect to the same Operating Year; and


(iii) Tenant provides to Landlord, at no cost, a copy of the report of such
examination within ten (10) business days after receipt by Tenant.


(b) Notwithstanding the foregoing to the contrary, if such verification reveals
that Tenant’s Share of Operating Expenses set forth in any Actual OpEx Statement
exceeded by more than five percent (5%) the amount that actually was due,
Landlord shall, in addition to the amounts owed to Tenant under Paragraphs
5.1(d) and 5.2(b), reimburse Tenant for any costs reimbursed to Landlord under
the foregoing subparagraph (a), plus the lesser of the actual cost of such
examination or the reasonable charges of such examination based on a reasonable
hourly charge (even if such accountant is actually paid on some other basis),
together with other reasonable expenses incurred by such accountant. Tenant may
not hire an accountant or other person to perform such examination on a
contingency, percentage, bonus or similar basis, unless such accountant or other
person is nationally recognized, reputable and reasonable in its approach. Any
overcharge or underpayment revealed thereby shall be reconciled between the
Parties, acting reasonably and in good faith, within thirty (30) days after the
completion of such verification and examination, and then promptly paid or
credited.



6. [Intentionally Omitted].



7. Use and Operation.


7.1 Prohibitions. The Premises shall not be used or occupied for any purpose
other than for the Permitted Use, and neither Tenant nor Tenant’s Occupants
shall do anything that will:


(a) increase the existing rate or violate the provisions of any insurance
carried with respect to the Property (and Landlord represents that the Permitted
Use, per se, does not do so);


(b) create a public or private nuisance, constitute a disreputable business or
purpose, commit waste or unreasonably interfere with or disturb any other tenant
or occupant of the Building or Landlord in the operation of the Building;


(c) overload the floors or otherwise damage the structure of the Building;


(d) increase the cost of any utility service beyond the level permitted by
Paragraph 8 unless Tenant pays such increased cost in accordance therewith;


(e) in its use of, operations in, and improvements to, the Premises, violate
Laws; or


24

--------------------------------------------------------------------------------



(f) increase the number of occupants in the Premises beyond the number of
parking stalls allocated to Tenant in Tenant’s Parking Stall Allocation. On
Landlord’s request, made not more often than twice in any calendar year, Tenant
shall provide to Landlord statistics and reports regarding shift times, employee
counts and parking usage, and shall otherwise demonstrate to Landlord that
Tenant is complying with the foregoing portion of this subparagraph (f) and
Paragraph 19.1(a).


7.2 Covenants. Tenant shall, at Tenant’s sole cost and expense:


(a) use the Premises in a careful and proper manner that is consistent with
normal business practices for general office use;


(b) in its use of, operations in, and improvements to, the Premises, comply with
Laws; provided, that:


(i) subject to reimbursement as part of Operating Expenses to the extent
permitted by Paragraph 5, Landlord shall be solely responsible for compliance
with the ADA and other Laws in connection with the Common Areas (except to the
extent of any additional costs incurred by Landlord solely as a result of
Tenant’s particular use (as distinguished from the Permitted Use) of the
Premises, which additional costs shall be payable solely by Tenant within thirty
(30) days after receipt of an invoice therefor) and any improvements made by
Landlord to the Premises;


(ii) Tenant shall, at its sole cost and expense, be solely responsible for
compliance with the ADA and other Laws in connection with Alterations made or
caused to be made by Tenant, and Tenant’s use or improvement of the Premises,
except:


(A) to the extent that noncompliance with the ADA and other Laws in the Premises
(1) is the responsibility of Landlord under subparagraph (b)(i) above, (2) is
caused by Landlord, or (3) is caused by or relates to matters outside the
Premises; and


(B) that such compliance obligation shall exclude the requirement of Tenant to
make structural improvements or repairs, unless and to the extent that (1) such
requirements are triggered by Tenant’s making Alterations involving or affecting
the structural elements of the Building, and (2) such structural improvements or
repairs a) are not the responsibility of Landlord under subparagraph (b)(i)
above, b) are not caused by Landlord, and c) are not caused by and do not relate
to matters outside the Premises; and


(iii) Tenant shall have no obligation to Landlord with respect to:


(A)  any Hazardous Materials on the Property not stored, used or disposed of by
Tenant or Tenant’s Occupants; or


(B) any failure of the Improvements to comply as of the Commencement Date with
any then-existing Laws, except to the extent of improvements made by Tenant, but
subject to subparagraph (b)(ii) above;


(c) keep the Premises free of reasonably objectionable noises and odors that
emanate from the Premises and materially interfere with or disturb other tenants
of the Building or Landlord in the operation of the Building; and


(d) not store, use or dispose of any Hazardous Materials on the Property, except
for customary de minimis quantities of typical consumer, cleaning and office
supplies, all of which shall be stored, used and disposed of in accordance with
Laws.


25

--------------------------------------------------------------------------------



7.3 Qualifications. Nothing contained in this Paragraph 7 shall be deemed to
impose any obligation on Tenant to make any structural changes, repairs or
improvements unless necessitated solely by reason of a particular use (as
distinguished from the Permitted Use) by Tenant of the Premises or resulting
from an Alteration made by or at the request or direction of Tenant (in which
case, any such changes, repairs or improvements shall be performed by Landlord
at Tenant’s sole cost and expense, for which Tenant shall reimburse Landlord
within thirty (30) days after receipt by Tenant of an invoice therefor), or
shall be deemed to impose any obligation on Tenant with respect to actions or
omissions of persons other than Tenant and Tenant’s Occupants. Tenant’s
Occupants will be required to smoke outside the Building in compliance with the
Utah Indoor Clean Air Act.


7.4 No Continuous Operation. Except as expressly provided this Lease, systematic
and continuous occupancy or operation, such as regularly scheduled shifts, in
all or any portion of the Premises before or after Building Hours is not
permitted. This includes, but is not limited to, any systematic and continuous
twenty-four (24) hour, seven (7) day a week operation or use of the Premises.
However, the foregoing portion of this Paragraph 7.4 shall not:


(a) prohibit or limit the continuous operation of data servers or other similar
equipment in the Premises; or


(b) (i) prevent late or early hour or all-night work that would be typical in
the offices of a company similar to Health Catalyst, Inc., including, without
limitation, a limited number of employees working all day and all night for a
limited number of days when necessary to complete a particular project, and
Tenant may have a limited number of technical and customer service employees
regularly working after Building Hours in the Premises, or (ii) limit Tenant’s
rights with respect to the operation of a call center, as those rights are
described in “Tenant’s Permitted Use” in Paragraph 1. To the extent set forth in
the preceding sentence, Landlord acknowledges that Tenant’s employees may, from
time to time, work in the Premises before and after Building Hours; however, in
all events Tenant shall pay to Landlord the cost of any increased security,
maintenance, repair (including repair as a result of any after-hours damage),
janitorial and similar items resulting from such work within thirty (30) days
after receipt by Tenant of an invoice therefor, subject in all respects to
Paragraph 2.3(b).



8. Utilities and Services.
8.1 Services Provided.


(a) Landlord shall, as part of Operating Expenses, cause to be furnished to the
Premises and, where applicable, to the Common Areas:


(i) electricity for normal lighting and office computers, servers, copiers and
other typical office equipment used by Tenant for the Permitted Use;


(ii) HVAC in sufficient quantities for the reasonably comfortable use and
occupancy of the Premises and, where applicable, for the reasonably comfortable
use of the Common Areas, which, if requested by Tenant for the Premises, will
provide temperatures at 72° ± 3°;


(iii) janitorial services (five (5) days per week except holidays) and window
washing, substantially as set forth on the attached Exhibit D, with the
janitorial service provider being bonded, insured and licensed, and its
employees having passed appropriate criminal background checks;


(iv) cleaning and stocking services for restrooms;


26

--------------------------------------------------------------------------------



(v) replacement bulbs and ballasts for Building standard ceiling lighting;


(vi) hot and cold water in the restrooms and, if any, in Tenant’s kitchen/break
room area, and water for drinking in the water fountains;


(vii) functioning toilets;


(viii) snow removal, landscaping, grounds keeping and elevator service; and


(ix) security to the Building consistent with the security provided to other
buildings in the Project,


all in a manner consistent with Comparable Buildings. Tenant shall, at Tenant’s
sole cost and expense, contract for its own telecommunication service to the
Premises, and Tenant shall, subject to Landlord’s approval, have the right to
contract with a service provider not currently providing such service in the
Building.


(b) Subject to the provisions of this Lease, Tenant shall have reasonable access
over the Common Areas to the Premises at all times during the Term, twenty-four
(24) hours a day, seven (7) days a week, including (if the Premises are located
above the first floor) passenger elevators without operators serving the floor
on which the Premises are located in common with other tenants of the Building.


(c) Tenant may not install its own backup generator. Tenant may connect to the
Building backup generator to the extent of available capacity as elected by
Tenant, provided that Tenant pays the Building standard one-time connection fee
of $600 per kilowatt hour for each kilowatt hour made available to Tenant.


8.2 Excess Services.


(a) If Landlord provides:


(i) electric current to the Premises for Tenant load (that is, excluding HVAC
and lighting) in excess of five (5) watts per usable square foot to enable
Tenant to operate any office computers, servers, copiers or other equipment
requiring extra electric current; or


(ii) electric current for non-Tenant load (HVAC and lighting) or any other
utility or service (including, without limitation, any service listed in
Paragraph 8.1(a)) that is in excess of that typically required for routine
office purposes, including, without limitation, additional cooling necessitated
by Tenant’s equipment and additional services, such as increased security,
maintenance, repair (including repair as a result of any after-hours damage),
janitorial and similar items, reasonably related to such excess usage or
after-hours usage of the Property as contemplated by Paragraph 7.4, all as
determined by reference to general Building tenant usage and Comparable
Buildings,


Landlord shall reasonably determine or calculate the actual, reasonable cost of
such additional electric current, utility or service usage, and Tenant shall pay
such cost, together with a reasonable charge for administrative costs related to
such determination, calculation and billing, on a monthly basis to Landlord
within thirty (30) days after receipt by Tenant of an invoice therefor;
provided, however, that prior to commencing regular, periodic billing for such
additional electric current, utility or service, Landlord shall give Tenant
notice and an opportunity to cease using such additional electric current,
utility or service.


(b) If Landlord reasonably believes that Tenant is using excess electricity or
water, Landlord may cause an electric or water meter to be installed in the
Premises in order to measure the amount of electricity or water consumed for any
excess use described in the foregoing subparagraph (a), and if such
27

--------------------------------------------------------------------------------



meter actually evidences excess use, the reasonable cost of such meter and of
any related wiring or plumbing and their installation, together with the cost of
such excess electricity or water, shall be paid by Tenant within thirty (30)
days after receipt by Tenant of an invoice therefor. (The Building will have one
meter for electricity and one meter for water, with respect to each of which
Landlord will receive a single bill; therefore, any meter installed in order to
measure the amount of electricity or water consumed for any such excess use by
Tenant will, in fact, be a sub-meter, and the actual cost of any excess
electricity or water sub-metered to the Premises will be determined by Landlord
by extrapolating from the Building cost concerned.) Any such excess utility
expense that is separately billed to and paid for by Tenant pursuant to this
Paragraph 8.2 shall not be part of Operating Expenses.


8.3 Certain After-Hours Services. Subject to the provisions of this Lease, and
as part of Operating Expenses, Landlord shall furnish lighting and HVAC to the
Premises during Building Hours. Tenant may require (and Landlord shall provide)
such services after Building Hours on demand, and may be separately billed, and
if billed shall pay within thirty (30) days after receipt by Tenant of an
invoice therefor Landlord’s standard charges (set forth below), for any lighting
and HVAC used in the Premises during any period other than during Building
Hours, provided that such after-hours services are requested or activated by
Tenant or Tenant’s Occupants. If Tenant fails to pay in full the amounts set
forth on any such invoice within sixty (60) days after the date of such invoice,
Landlord may, at its option, discontinue the availability of lighting and HVAC
to the Premises after Building Hours until such amounts are paid in full.
Currently, Landlord’s standard charges (which approximate actual costs) for such
after-hours services are approximately $11.00 per floor per hour for lighting
and approximately $22.00 per floor per hour for HVAC. Landlord may, from time to
time, increase the charge for providing such after-hours services to reflect any
increase in Landlord’s approximate actual costs, which increased charge shall be
consistently applied to all Building tenants and shall be consistent with
Comparable Buildings. Landlord shall use its best efforts to charge Tenant and
other Building tenants for after-hours services in a consistent, non-
discriminatory manner. Any such charges for after-hours services that are
separately billed to and paid for by Tenant pursuant to this Paragraph 8.3 shall
not be part of Operating Expenses.


8.4 Service Interruption. Tenant shall immediately notify Landlord of the
interruption (a “Service Interruption”) of any service furnished by Landlord
under this Lease, and following the receipt of such notice (which notice may be
via email to Landlord’s property manager), Landlord shall use its best efforts
to restore such service to the Premises as soon as reasonably practicable.
Subject to force majeure, and except in cases covered by Paragraphs 13 or 14,
with respect to any Service Interruption that renders all or any portion of the
Premises untenantable and is not caused by Tenant or Tenant’s Occupants:


(a) commencing on the sixth (6th) consecutive business day of such Service
Interruption, Tenant shall be entitled to an equitable diminution of Rent to the
extent that the Premises are untenantable as a result of such Service
Interruption; and


(b) if the entire Premises will be or are untenantable (or at least fifty
percent (50%) of the Premises is untenantable such that use by Tenant of the
remaining usable portion of the Premises for Tenant’s business operations is not
reasonably practicable) for a period of more than ninety (90) consecutive days
as a result of such Service Interruption, Tenant shall be entitled to terminate
this Lease on notice given to Landlord within ten (10) business days after the
later of:


(i) the date on which Landlord provides to Tenant an estimate of the time
required to cure such Service Interruption (which notice shall be given by
Landlord to Tenant as soon as reasonably practicable, but Landlord shall use its
best efforts to provide such notice to Tenant no later than ten (10) days after
the occurrence of such Service Interruption); or


28

--------------------------------------------------------------------------------



(ii) the expiration of such ninety (90)-day period, and on such notice, Tenant
shall vacate and surrender the Premises to Landlord in accordance with the
applicable provisions of this Lease.



9. Maintenance and Repairs; Alterations; Access to Premises; Reserved Rights in
Common Areas.


9.1 Maintenance and Repairs.


(a) Landlord shall, as part of Operating Expenses, maintain the Property
(excepting the interior, non-structural portions of the Premises and other
leased premises in the Building) in good order, condition and repair, in a clean
and sanitary condition and in compliance with Laws, in a manner consistent with
those procedures and practices generally employed by owners or managers of
Comparable Buildings; provided, however, that, subject to reimbursement of
Landlord to the extent provided by Paragraph 5, and, subject to Paragraph 12.3,
excluding damage caused by Tenant or Tenant’s Occupants, Landlord shall be
solely responsible for maintenance, repair and replacement of the exterior doors
and windows and structural components of the Building, the electrical, gas,
plumbing, mechanical, fire, life safety, HVAC and other base systems and
facilities of the Building (excepting any installed by Tenant) and the
restrooms, elevators, lobbies and other Common Areas, in such manner. Any costs,
expenses and fees incurred or payable by Landlord in connection with the
maintenance, repair or replacement of any supplemental or other HVAC equipment
(beyond the standard Building HVAC) for any data room of Tenant shall not be
part of Operating Expenses and shall be directly reimbursed by Tenant to
Landlord within thirty (30) days after receipt by Tenant of an invoice therefor.
In addition, Tenant shall pay to Landlord the cost of any increased maintenance
and repair (including repair as a result of any after-hours damage) resulting
from Tenant’s employees’ work in the Premises before and after Building Hours,
as set forth in Paragraph 7.4, all as determined by reference to general office
usage and Comparable Buildings; provided, however, that prior to commencing
regular, periodic billing for such increased maintenance and repair, Landlord
shall give Tenant notice and an opportunity to cease the employees’ work in the
Premises before and after Building Hours giving rise thereto.


(b) Except as expressly set forth in the foregoing subparagraph (a) or elsewhere
in this Lease, and excluding damage caused by Landlord or Landlord’s employees,
agents or contractors, Tenant shall, at Tenant’s sole cost and expense, maintain
the interior, nonstructural elements of the Premises (including, without
limitation, all floor and wall coverings, doors and locks) and Tenant’s Property
in good order, condition and repair and in a clean and sanitary condition,
subject to normal and reasonable wear and tear and the other provisions of this
Lease regarding casualty, condemnation, insurance and indemnification.


(c) All work to be performed by either Party under this Paragraph 9.1 shall be
completed promptly (and such work shall be performed by Landlord in a manner
that is reasonably calculated to minimize disruption to Tenant’s business to the
extent reasonably practicable), but in any event each Party shall use its best
efforts to complete such work within twenty-four (24) hours in any emergency and
within ten (10) business days for all other repairs. If any work cannot
reasonably be completed within twenty-four (24) hours or ten (10) business days,
as the case may be, such work shall be commenced within the applicable period
and thereafter prosecuted continuously and diligently until completed.


9.2 Alterations.


(a) Tenant shall not make or cause or permit to be made any Alteration, unless
such Alteration:


(i) equals or exceeds the then-current standard for the Building, and utilizes
only new and first-grade materials;


29

--------------------------------------------------------------------------------



(ii) is in conformity with Laws, and is made after obtaining any required
permits and licenses;


(iii) is made with the prior consent of Landlord, which consent, in the case of
nonstructural, cosmetic Alterations such as carpeting or painting that have
absolutely no impact or effect on the structure or the roof, exterior,
mechanical, water, electrical, gas, plumbing, fire, life safety, HVAC,
telephone, sewer or other systems or facilities of the Building, shall be given
or denied within ten (10) business days after receipt by Landlord of Tenant’s
request therefor, accompanied by a reasonably detailed description of the
change, addition or improvement to be made;


(iv) is made pursuant to plans and specifications approved in advance by
Landlord or, if such Alteration does not require a building permit, is made
pursuant to a description of such proposed work; provided, that Landlord may not
charge Tenant a fee for the review of such plans and specifications or
description;


(v) is carried out by persons approved by Landlord (which approval shall be
given or denied within five (5) business days after written request from
Tenant), who, if required by Landlord, deliver to Landlord before commencement
of their work a certificate of insurance evidencing that they maintain
commercial general liability insurance with limits of $1,000,000 per occurrence
and $1,000,000 aggregate and workers’ compensation and employer’s liability
insurance coverage consistent with Tenant’s insurance coverage as described in
Paragraph 12.1(c); and


(vi) is done only at such time and in such manner as Landlord may reasonably
specify.


Notwithstanding the foregoing to the contrary, Paragraphs 9.2(a)(iii), (iv) and
(v) (only) shall not apply if (1) the cost of such Alteration does not exceed,
in the aggregate, $25,000 in any twelve (12)-month period, (2) such Alteration
is purely cosmetic and nonstructural in nature and does not affect or involve
the roof, exterior or electrical, gas, plumbing, fire, life safety, HVAC or
other systems or facilities of the Building (that is, painting, wall covering
and carpet only), and (3) Tenant gives Landlord at least five (5)-business days’
notice prior to making such Alteration; provided, however, that such Alteration
shall be subject to removal in accordance with Paragraph 17.1(c).


(b) Landlord shall use its best efforts to respond to any request for consent or
approval as soon as reasonably practicable. On receipt of such request and all
relevant information from Tenant, Landlord shall have five (5) business days
either to grant or reject such request. If Landlord fails to respond within such
five (5)-business day period, then Tenant may send a second request for a
response, and if such second request contains, in BOLD FACE type, the statement
“PURSUANT TO PARAGRAPH 9.2(a) OF THE LEASE, LANDLORD’S FAILURE TO RESPOND HERETO
WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT SHALL BE DEEMED TO HAVE GRANTED THE
REQUEST,” then Landlord’s failure to respond to such second request within five
(5) business days after receipt thereof shall be deemed to have granted such
request as to, but only as to, the specific matter for which consent or approval
was requested in the original request received by Landlord from Tenant.


(c) Subject to Paragraph 17.1, any such Alteration (excluding only Tenant’s
Property) shall immediately become and remain the property of Landlord unless
agreed by the Parties in writing prior to the installation of such Alteration
that such Alteration will be owned by Tenant and removed by Tenant at Lease end.
Tenant shall pay when due the entire cost of any such Alteration. Within thirty
(30) days following the imposition of any lien resulting from any such
Alteration, Tenant shall cause such lien to be released of record by payment of
money or posting of a proper bond.


30

--------------------------------------------------------------------------------



(d) Landlord shall not charge any construction management, oversight,
supervisory or plan review fee in connection with Tenant’s construction of any
Alterations.


(e) In connection with Alterations or Tenant’s operations in the Premises for
the Permitted Use, Tenant shall, following coordination with Landlord, be
provided by Landlord with reasonable access to all pipes, ducts, conduits, wires
and telephone and electrical closets available for the common use of tenants in
the Building.


(f) Tenant may, at its sole cost and expense, in accordance with this Paragraph
9.2 and as a part of Tenant’s Parking Stall Allocation, construct covered
parking for Tenant’s employees in the existing parking area serving the Building
consistent with a first-class office building; provided, however, that the
number and location of such covered parking spaces, and the design, materials,
color, other aesthetics and all other aspects of such covered parking, shall be
subject to Landlord’s prior written approval.


9.3 Access to Premises.


(a) Subject to Tenant’s reasonable security procedures, Landlord and Landlord’s
employees, agents and contractors may enter the Premises at reasonable times
(including during Building Hours) on at least twenty- four (24) hours’ prior
written or verbal notice to Tenant (except in the event of an emergency) for the
purpose of:


(i) cleaning, inspecting, altering, improving and repairing the Premises or
other parts of the Building;


(ii) at reasonable intervals, ascertaining compliance with the provisions of
this Lease by Tenant; and


(iii) showing the Premises to prospective purchasers, tenants or mortgagees (but
with respect to prospective tenants for the Premises, only during the last six
(6) months of the Term, as the same may be extended, and at any time a Tenant
Default exists under this Lease).


Landlord shall have free access to the Premises in an emergency, but Landlord
shall use its best efforts to notify Tenant of such emergency as soon as
possible. Landlord shall at all times have a key with which to unlock all of the
doors in the Premises (excluding Tenant’s vaults, safes and similar areas
designated by Tenant in advance); provided, however, that Tenant may designate a
limited number of specified rooms, offices or closets within the Premises as
off-limits to janitorial service providers, and such providers shall not be
permitted to enter therein.


(b) In any entry into the Premises and in any work done by Landlord in the
Building, Landlord and Landlord’s employees, agents and contractors shall:


(i) use their best efforts to avoid and minimize any damage or injury to,
interference with, and disturbance of, Tenant and the operation of Tenant’s
business in the Premises;


(ii) comply with all reasonable security regulations and procedures as may then
be in effect with respect to Tenant’s operations in the Premises; and


(iii) use their best efforts to maintain the confidentiality of any materials
within the Premises.


Tenant may secure the Premises at all times and may require that any individual
entering the Premises be accompanied by an employee of Tenant at all times
(except in the case of an emergency).


31

--------------------------------------------------------------------------------



9.4 Reserved Rights in Common Areas. Subject to the rights given to Tenant in
Paragraph 19.2, Landlord reserves the right, at any time or from time to time,
to:


(a) establish and enforce reasonable, non-discriminatory rules and regulations
for the use of the Common Areas (including, without limitation, the delivery of
goods and the disposal of trash), in accordance with and subject to Paragraph
21;


(b) use or permit the use of the Common Areas by persons to whom Landlord may
grant or may have granted such rights in such manner as Landlord may from time
to time reasonably designate;


(c) temporarily close all or any portion of the Common Areas to make repairs or
changes to, to prevent a dedication of, to prevent the accrual of any rights of
any person or the public in, or to discourage non-Tenant Occupant use of or
parking on, the Common Areas;


(d) construct additional buildings in, or expand existing buildings into, the
Common Areas and change the layout of the Common Areas, including, without
limitation, enlarging or reducing the shape and size of the Common Areas,
whether by the addition of buildings or other improvements or in any other
manner;


(e) enter into operating agreements relating to the Common Areas with persons
selected by
Landlord; and


(f) do such other acts in and to the Common Areas as in Landlord’s reasonable
judgment may be desirable;


provided, however, that Landlord, in exercising its reserved rights under the
foregoing portion of this sentence, shall exercise reasonable efforts to
minimize any adverse impact on the Premises and the operation of Tenant’s
business in the Premises, and except during non-Building Hours, shall not
materially impair the access to and from the Premises, or reduce the amount of
Tenant’s Parking Stall Allocation. If the Common Areas are diminished in
accordance with and subject to the foregoing proviso, Landlord shall not be
subject to any liability, Tenant shall not be entitled to any compensation or
diminution of Rent and such diminishment shall not be deemed to be an actual or
constructive eviction.



10. Assignment and Subleasing.


10.1 Prohibition.


(a) Except as expressly provided in Paragraph 10.2, Tenant shall not do any of
the following without the prior consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed:


(i) assign, transfer, mortgage, encumber, pledge or hypothecate this Lease or
Tenant’s interest in this Lease, in whole or in part, directly or indirectly,
voluntarily or involuntarily, by operation of law or otherwise;


(ii) sublease the Premises or any part of the Premises; or


(iii) permit the use and occupancy of the Premises or any part of the Premises
by any persons other than (A) employees of Tenant, (B) employees of Tenant’s
affiliates, or (C) persons occupying a portion of the Premises for the purpose
of transacting business with Tenant.


Any transfer of this Lease from Tenant by merger, consolidation, liquidation or
transfer of assets shall constitute an assignment for the purposes of this
Lease. If Tenant is a corporation, unincorporated association, limited liability
company, partnership or other entity, the assignment, transfer, mortgage,
32

--------------------------------------------------------------------------------



encumbrance, pledge or hypothecation of any stock or interest in such
corporation, association, limited liability company, partnership or other entity
in the aggregate in excess of forty-nine percent (49%) shall be deemed an
assignment within the meaning of this Paragraph, but excluding a public offering
or transfer of shares on a stock exchange. Consent to any assignment or sublease
shall not operate as a waiver of the necessity for consent to any subsequent
assignment or sublease and the terms of such consent shall be binding on any
person holding by, through or under Tenant. At Landlord’s option, any assignment
or sublease without Landlord’s prior consent, when such consent is required by
the terms of this Lease, shall be void ab initio (from the beginning).


(b) Without limiting the other instances in which it may be reasonable for
Landlord to withhold its consent, Landlord may withhold its consent under
subparagraph (a) unless:


(i) Tenant provides to Landlord (A) the name and address of the proposed
assignee or subtenant, (B) the terms and conditions of (including all
consideration for) the proposed assignment or sublease, (C) any information
reasonably required by Landlord with respect to the nature and character of the
proposed assignee or subtenant and its business, business history, activities
and intended use of the Premises, (D) any references and current financial
information reasonably required by Landlord with respect to the net worth, cash
flow, credit and financial responsibility of the proposed assignee or, if the
subtenant concerned is leasing more than one floor for more than three (3)
years, the proposed subtenant, and (E) a copy of the proposed assignment or
sublease;


(ii) the nature, character and reputation of the proposed assignee or subtenant
and its business, activities and intended use of the Premises are suitable to
and in keeping with the standards of the Building, and in compliance with this
Lease (including, without limitation, the Permitted Use) and Laws, and the
proposed assignee or subtenant is a reputable party whose net worth, cash flow,
credit and financial strength are, considering the responsibilities involved,
reasonably adequate to meet such responsibilities;


(iii) the proposed assignee or subtenant (and any affiliate of such assignee or
subtenant) is not (A) then an occupant of the Building or of any other building
within the Project, or (B) where either an assignment of the Lease or a sublease
of more than one floor for more than three (3) years is involved, a person who
actively dealt with Landlord or any affiliate of Landlord or any employee, agent
or representative of Landlord or any affiliate of Landlord (directly or through
a broker) with respect to space in the Building or of any other building within
the Project during the three (3) months preceding Tenant’s request for
Landlord’s consent (with “actively dealt with” meaning, at least, correspondence
and negotiation for the lease of space within the Project, but excluding,
without more, the mere delivery of advertising, leasing or property information
relating to the Project); provided, however, that Landlord shall not
unreasonably withhold, condition or delay its consent to an assignment of this
Lease or a sublease of the Premises to a proposed assignee or subtenant under
the foregoing portion of this subparagraph (iii) if neither Landlord nor any
affiliate of Landlord is willing and able to accommodate the space needs of such
assignee or subtenant within the Project, and Tenant is able to do so by such
assignment or sublease;


(iv) the proposed assignee or subtenant is not a governmental entity or
instrumentality thereof, unless otherwise approved by Landlord, which approval
may be withheld by Landlord if Landlord reasonably determines that the use to be
made of the Premises by such governmental entity would be undesirable (such as,
for example purposes only, and without limiting the generality of the foregoing,
use as a welfare or other social services office for indigent individuals, as a
court to which handcuffed defendants may be brought, or as an office to which
uniformed or armed individuals may come and go);


33

--------------------------------------------------------------------------------



(v) the proposed assignment or sublease will not violate any enforceable
exclusive use or similar clause in another lease in the Project or give a tenant
in the Project a right to cancel its lease; provided, however, that if Tenant is
contemplating an assignment or sublease, then on Tenant’s request, Landlord
shall promptly provide to Tenant a list or schedule of enforceable exclusive use
or similar clauses affecting the Premises;


(vi) neither Landlord nor its affiliates have experienced previous material
defaults by, and are not in litigation with, the proposed assignee or subtenant
or its affiliates;


(vii) (A) the proposed assignee’s or subtenant’s anticipated use of the Premises
does not involve the generation, storage, use, treatment or disposal of
Hazardous Material, except for customary de minimis quantities of typical
consumer, cleaning and office supplies, all of which shall be stored, used and
disposed of in accordance with Laws; (B) the proposed assignee or subtenant has
not been required by any other landlord, lender or governmental authority to
take remedial action in connection with Hazardous Material contaminating a
property if the contamination resulted from such assignee’s or subtenant’s
actions or use of the property in question; or (C) the proposed assignee or
subtenant is not subject to an enforcement order issued by any governmental
authority in connection with the use, disposal or storage of a Hazardous
Material;


(viii) the use of the Premises by the proposed assignee or subtenant will not
violate Law, and will not violate Paragraph 7 or any other provision of this
Lease;


(ix) the assignment or sublease is not prohibited by Landlord’s lender;


(x) the proposed assignment or sublease will not result in a number of occupants
on a floor that exceeds the design capacity of the Building systems;


(xi) the proposed assignment or sublease will not trigger incremental ADA or
other legal requirements in the Common Areas or by Landlord in the Premises, or
result in a materially greater burden to the Common Areas or require increased
services by Landlord; and


(xii) the proposed assignee or subtenant is not a controversial entity such as a
terrorist organization, is not an entity traditionally thought or perceived to
be sexist such as Playboy, Hustler and Penthouse magazines and the like, and is
not an organization traditionally perceived to be racist such as the Ku Klux
Klan, American Nazi Party and the like.


(c) (i) If Tenant requests Landlord’s consent to an assignment of this Lease or
to a subleasing of the whole or any part of the Premises where such consent is
required, Tenant shall submit to Landlord the terms of such assignment or
subleasing, the name and address of the proposed assignee or subtenant, such
information relating to the nature of such assignee’s or subtenant’s business
and finances as Landlord may reasonably require and the proposed effective date
(the “Effective Date”) of the proposed assignment or subleasing (which Effective
Date shall be neither less than fifteen (15) days nor more than six (6) months
following the date of Tenant’s submission of such information). On receipt of
such request and all such information from Tenant, Landlord shall have ten (10)
business days either to accept or reject such request. If Landlord fails to
respond within such ten (10)-business day period, then Tenant may send a second
request for a response, and if such second request contains, in BOLD FACE type,
the statement “PURSUANT TO PARAGRAPH 10.1(c)(i) OF THE LEASE, LANDLORD’S FAILURE
TO RESPOND HERETO WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT SHALL BE DEEMED
APPROVAL OF THE REQUEST,”


then Landlord’s failure to respond to such second request within five (5)
business days after receipt thereof shall be deemed approval of such request
(excluding any requested release). In addition, Landlord may, by notice within
ten (10) business days after such receipt of either such request, terminate this
Lease
34

--------------------------------------------------------------------------------



if the request is to assign this Lease or to sublease all of the Premises or, if
the request is to sublease more than fifty percent (50%) of the Premises for
more than five (5) years, terminate this Lease with respect to such portion, in
each case as of the Effective Date, unless within ten (10) business days after
notice from Landlord to Tenant of such termination, Tenant withdraws such
request. On such withdrawal by Tenant, Landlord’s related prior termination of
this Lease with respect to all or a portion of the Premises shall have no
further force or effect (and Tenant shall not assign this Lease or sublease the
Premises as proposed).


(ii) If Landlord exercises such termination right, Tenant shall surrender
possession of the entire Premises or the portion that is the subject of the
right, as the case may be, on the Effective Date in accordance with the
provisions of Paragraph 17, and Tenant shall be released from all obligations
arising under this Lease for the period on and after (but not prior to) the date
of such termination if this Lease is terminated as to the entire Premises or, if
this Lease is terminated as to only a portion of the Premises, Tenant shall be
released from all obligations arising under this Lease for the period on and
after (but not prior to) the date of such termination to the extent, but only to
the extent, that such obligations relate to the portion of the Premises as to
which this Lease is terminated, excepting (in each case) any obligation that
expressly survives Lease end. If this Lease is terminated as to a portion of the
Premises only, the Premises shall be redefined to exclude such portion and the
Rent payable by Tenant under this Lease shall be reduced proportionately
commencing as of the Effective Date, based on the percentage of the Premises as
to which this Lease has been terminated.


(iii) Alternatively, Tenant may give Landlord earlier notice (a “Notice of
Intent”) that Tenant intends to assign this Lease or sublease the whole or any
part of the Premises and the projected Effective Date of the intended assignment
or subleasing (which projected Effective Date shall be not less than sixty (60)
days nor more than six (6) months following the date of Landlord’s receipt of
such Notice of Intent). Landlord may, by notice given within ten (10) business
days after such receipt, terminate this Lease if the request is to assign this
Lease or to sublease all of the Premises or, if the request is to sublease a
portion of the Premises only, terminate this Lease with respect to such portion,
in each case as of the projected Effective Date set forth in such Notice of
Intent, unless within ten (10) business days after notice from Landlord to
Tenant of such termination, Tenant withdraws such request. If Landlord fails so
to terminate this Lease in accordance with the preceding sentence, then
Landlord’s right of termination under this subparagraph (c) shall not apply to
an assignment of this Lease or to the sublease of the Premises described in such
Notice of Intent, so long as such assignment or sublease actually occurs within
six (6) months after Landlord’s receipt of such Notice of Intent. If such
assignment or sublease does not actually occur within six (6) months after
Landlord’s receipt of such Notice of Intent, then Tenant shall once again be
subject to, and Landlord shall once again have the rights set forth in, this
subparagraph (c).


(iv) If Landlord exercises the termination right set forth in this subparagraph
(c), the Parties shall promptly enter into a termination agreement for this
Lease or, if the termination is as to only a portion of the Premises, an
amendment to this Lease, on Landlord’s standard form reasonably acceptable to
the Parties, memorializing such termination.


(v) Notwithstanding the foregoing to the contrary, although all other provisions
of this Paragraph 10 shall apply, the termination right set forth in this
subparagraph (c) shall not be triggered by a sublease of not more than one-half
(½) of the Premises made by Tenant to an unaffiliated third party for the
purpose of creating a synergistic business relationship in the Premises.


10.2 Affiliate and Certain Other Transfers. Notwithstanding anything contained
in Paragraph 10.1 to the contrary, Tenant may, without the consent of Landlord,
assign this Lease or sublease all or any portion of the Premises to:
35

--------------------------------------------------------------------------------





(a) an affiliate, franchisor or franchisee of Tenant;


(b) a person that acquires all or substantially all of the assets or stock of
Tenant; or


(c) an entity resulting from a merger, consolidation or reorganization with
Tenant or an affiliate of Tenant,


provided that (i) such assignee or subtenant assumes the relevant obligations of
Tenant under this Lease, and (ii) Tenant gives Landlord notice of such
assignment or sublease no later than ten (10) business days thereafter,
accompanied by an executed counterpart of any assignment or sublease agreement
concerned (from which any financial terms may be redacted) if, in the case of an
assignment, such assignment agreement exists given the structure of such
assignment. In addition, the sale of stock or other equity interests in Tenant
on a public stock exchange (e.g., NYSE or NASDAQ), whether in connection with an
initial public offering or thereafter, shall not be deemed an assignment of this
Lease and shall not require Landlord’s consent. Notwithstanding the foregoing or
anything else contained in this Lease to the contrary, any person that acquires
all or substantially all of the assets of Tenant may be required by Landlord, in
its sole and absolute discretion, as a condition to such acquisition to enter
into a guaranty of this Lease on Landlord’s standard form reasonably acceptable
to the Parties.


10.3 Landlord’s Rights.


(a) If this Lease is assigned or if all or any portion of the Premises is
subleased or occupied by any person without obtaining Landlord’s prior consent
when such consent is required, Landlord may collect Rent and other charges from
such assignee or other person, and apply the amount collected to Rent and other
charges payable under this Lease, but such collection and application shall not
constitute consent or waiver of the necessity of consent to such assignment,
sublease or occupancy, nor shall such collection and application constitute the
recognition of such assignee, subtenant or occupant as Tenant under this Lease
or a release of Tenant from the further payment and performance of all
obligations of Tenant under this Lease.


(b) No consent by Landlord to any assignment or sublease by Tenant (and no
assignment or sublease by Tenant, whether made with or without Landlord’s
consent) shall relieve Tenant of any obligation to be paid or performed by
Tenant under this Lease, whether occurring before or after such consent,
assignment or sublease, but rather Tenant and Tenant’s assignee or (to the
extent of its obligations under its sublease) subtenant, as the case may be,
shall be jointly and severally primarily liable for such payment and performance
(including, without limitation, the provisions of this Lease limiting the use of
the Premises), which shall be confirmed to Landlord in writing on Landlord’s
standard form reasonably acceptable to the Parties and, as applicable, such
assignee or subtenant.


(c) Tenant shall reimburse Landlord for Landlord’s reasonable attorneys’ and
other fees and costs, not to exceed $2,000 per occurrence (assuming that
Landlord is not asked to prepare the assignment or sublease agreement, or to
negotiate or revise substantially Landlord’s standard form consent documents)
incurred in connection with both determining whether to give consent and giving
consent when such consent is required.


(d) No assignment under this Lease requiring Landlord’s consent shall be
effective unless and until Tenant provides to Landlord an executed counterpart
of the assignment agreement concerned in form and substance reasonably
satisfactory to Landlord, in which the assignee has assumed and agreed to
perform all of Tenant’s obligations under this Lease on and after the effective
date of such assignment, and Landlord has executed and delivered a consent
thereto on Landlord’s standard form reasonably acceptable to the Parties and
such assignee. No subleasing under this Lease requiring Landlord’s consent shall
be effective unless and until Tenant provides to Landlord an executed
counterpart of the sublease agreement concerned in form and substance reasonably
satisfactory to Landlord and the Sublease Consent
36

--------------------------------------------------------------------------------



Agreement attached as Exhibit C (with such modifications thereto as shall be
reasonably requested by Tenant’s subtenant and reasonably agreed to by
Landlord), and Landlord has executed and delivered such Sublease Consent
Agreement.


(e) Without affecting any of its other obligations under this Lease, if this
Lease is assigned or all or any portion of the Premises is subleased (excluding
any Non-Consent Transfer), and the rent, additional rent, compensation and other
economic consideration applicable to Tenant’s leasehold interest in the Premises
received or to be received by Tenant in connection with such assignment or
sublease, as reduced by any concessions (including, without limitation, any
payment in excess of fair market value for (i) services rendered by Tenant to
the assignee or subtenant, or (ii) assets, fixtures, inventory, equipment or
furniture transferred by Tenant to the assignee or subtenant) exceeds Rent
payable by Tenant under this Lease for the period concerned (calculated on a per
rentable square foot basis if less than all of the Premises is subleased), then
Tenant shall pay fifty percent (50%) of such excess to Landlord when received,
after deducting reasonable expenses in connection therewith, including, without
limitation, advertising expenses, brokerage commissions, tenant improvement
costs and attorneys’ fees actually incurred by Tenant and payable to
non-affiliated third parties in connection with such assignment or subleasing,
all of which must be amortized over the applicable assignment or sublease term.
Prior to Landlord consenting to any such assignment or sublease, Tenant shall
provide to Landlord a detailed schedule of all rent, additional rent,
compensation and other economic consideration applicable to Tenant’s leasehold
interest in the Premises received or to be received by Tenant in connection with
such assignment or sublease, and all reasonable advertising expenses, brokerage
commissions, tenant improvement costs and attorneys’ fees actually incurred or
to be incurred by Tenant and payable to non-affiliated third parties in
connection with such assignment or subleasing, which schedule shall be certified
by Tenant to Landlord as true, correct and complete in all respects (subject to
modification of any amounts that are estimates), with such certification
executed by Tenant. As used in this subparagraph (e), the term “Tenant” refers
to the assignor in the event of an assignment, and to the sublandlord in the
event of a sublease.





11. Indemnity.


11.1 Indemnity by Tenant. Subject to Paragraph 12.3, Tenant shall indemnify,
defend and hold harmless Landlord and its members, managers, employees,
affiliates and property management company from and against all demands, claims,
causes of action, judgments, losses, damages, liabilities, fines, penalties,
costs and expenses, including attorneys’ fees, to the extent arising from either
of the following:


(a) the occupancy or use of, or entry onto, any portion of the Property by
Tenant or Tenant’s Occupants (including, without limitation, any slip and fall
or other accident on the Property involving Tenant or Tenant’s Occupants or the
activities described in Paragraph 10 (Bicycles) of the rules set forth on the
attached Exhibit B), except to the extent directly and proximately caused by
Landlord or Landlord’s employees, agents or contractors; or


(b) any Hazardous Materials deposited, released or stored by Tenant or Tenant’s
Occupants on the Property.


If any action or proceeding is brought against Landlord by reason of any of the
matters set forth in the preceding sentence that creates an obligation under the
preceding sentence for Tenant to defend, Tenant, on notice from Landlord, shall
defend Landlord at Tenant’s sole cost and expense with competent and licensed
legal counsel reasonably satisfactory to Landlord, but selected by Tenant. The
provisions of this Paragraph 11.1 shall survive Lease end.


37

--------------------------------------------------------------------------------



11.2 Indemnity by Landlord. Subject to Paragraph 12.3, Landlord shall indemnify,
defend and hold harmless Tenant and its officers, directors and employees from
and against all demands, claims, causes of action, judgments, losses, damages,
liabilities, fines, penalties, costs and expenses, including attorneys’ fees, to
the extent arising from either of the following:


(a) the occupancy or use of, or entry onto, any portion of the Property by
Landlord or Landlord’s employees, agents or contractors (including, without
limitation, any slip and fall or other accident on the Property involving
Landlord or Landlord’s employees, agents or contractors), except to the extent
directly and proximately caused by Tenant or Tenant’s Occupants; or


(b) any Hazardous Materials deposited, released or stored by Landlord or
Landlord’s employees, agents or contractors on the Property.


If any action or proceeding is brought against Tenant by reason of any of the
matters set forth in the preceding sentence that creates an obligation under the
preceding sentence for Landlord to defend, Landlord, on notice from Tenant,
shall defend Tenant at Landlord’s sole cost and expense with competent and
licensed legal counsel reasonably satisfactory to Tenant, but selected by
Landlord. The provisions of this Paragraph 11.2 shall survive Lease end.


11.3 Exception. Notwithstanding anything contained in this Paragraph 11 to the
contrary, the indemnities set forth in this Paragraph 11 shall not cover
employees of Federal Express, United Parcel Service, the United States Postal
Service or other mail/package courier companies who enter onto the Property to
service multiple tenants of the Building or the Building generally.



12. Insurance.


12.1 Tenant’s Insurance. On or before the date of this Lease, Tenant shall, at
Tenant’s sole cost and expense, procure and continue in force the following
insurance coverage:


(a) commercial general liability insurance with limits of liability of not less
than $1,000,000 per occurrence and $2,000,000 general aggregate, and an umbrella
or excess liability policy above the commercial general liability policy with
limits of liability of not less than $5,000,000 per occurrence and $5,000,000
annual aggregate;


(b) property insurance under a policy form with peril coverage at least
equivalent to an ISO 10 30 Causes of Loss–Special Form, and including equipment
breakdown perils, covering Tenant’s Property on a replacement cost valuation
basis; and


(c) any insurance required by Laws for the protection of employees of Tenant
working in the Premises (including, without limitation, worker’s compensation
insurance), and including employers liability coverage with limits of liability
of at least $500,000 each accident / disease–each employee / disease policy
limit,


and furnish Landlord with certificates of coverage of such insurance. Such
minimum limits shall in no event limit the liability of Tenant under this Lease.
Such liability insurance shall name Landlord and Landlord’s mortgage lender as
additional insureds, and both such liability and property insurance shall be
with companies authorized to do business in Utah and having a rating of not less
than A-:VII in the most recent issue of Best’s Key Rating Guide,
Property-Casualty. All such policies shall be written as primary policies, not
contributing with and not in excess of the coverage that Landlord may carry, and
shall only be subject to reasonable deductibles. Tenant may maintain all or any
part of the insurance required pursuant to this Lease in the form of a blanket
policy covering other locations in addition to the Premises, and Tenant may
satisfy its liability insurance obligations under this Lease with its umbrella
policies. Tenant shall, at least ten (10) days prior to the expiration of such
policies or as soon thereafter as the same
38

--------------------------------------------------------------------------------



are received by Tenant, furnish Landlord with renewed certificates of insurance.
Landlord shall use its best efforts to impose the foregoing insurance
requirements on all tenants of the Building.


12.2 Landlord’s Insurance. Landlord shall, as part of Operating Expenses,
procure and continue in force:


(a) commercial general liability insurance with limits of liability of not less
than $1,000,000 per occurrence and $2,000,000 general aggregate, and an umbrella
or excess liability policy above the commercial general liability policy with
limits of liability of not less than $5,000,000 per occurrence and $5,000,000
annual aggregate;


(b) property insurance under a policy form with peril coverage at least
equivalent to an ISO 10 30 Causes of Loss–Special Form, and including equipment
breakdown perils, covering the Building on a replacement cost valuation basis,
subject to such deductibles as Landlord may reasonably select, together with
rental income insurance in a reasonable amount;


(c) any insurance required by Laws for the protection of employees of Landlord
working on or around the Property (including, without limitation, worker’s
compensation insurance), and including employers liability coverage with limits
of liability of at least $500,000 each accident / disease–each employee /
disease policy limit; and


(d) such other insurance as may reasonably be (i) deemed prudent by Landlord, or
(ii) required by Landlord’s mortgage lender.


Such minimum limits shall in no event limit the liability of Landlord under this
Lease. All such insurance shall be with companies authorized to do business in
Utah and having a rating of not less than A-:VII in the most recent issue of
Best’s Key Rating Guide, Property-Casualty.


12.3. Waiver of Subrogation. Tenant shall cause the property insurance policy
required to be carried by Tenant pursuant to Paragraph 12.1(b), and Landlord
shall cause the property insurance policy required to be carried by Landlord
pursuant to Paragraph 12.2(b), to be written in a manner so as to provide that
the insurance company waives all right of recovery by way of subrogation against
the other Party in connection with any loss or damage covered by such policy.
Regardless of whether such waivers are included in the applicable property
insurance policies, and notwithstanding any other provision of this Lease to the
contrary:


(a) Tenant waives (with the intent that the waiver be effective against Tenant
itself and against any third party claiming by, through or under Tenant,
including any insurance company claiming by way of subrogation) all rights that
Tenant may have now or in the future against Landlord for compensation for any
damage to or destruction of Tenant’s Property caused by fire or other casualty
to the extent that Tenant is or will be compensated by property insurance or
would be but for a failure of Tenant to maintain property insurance for the full
replacement cost of Tenant’s Property (excluding a commercially reasonable
deductible) that is required to be carried by Tenant pursuant to Paragraph
12.1(b); and


(b) Landlord waives (with the intent that the waiver be effective against
Landlord itself and against any third party claiming by, through or under
Landlord, including any insurance company claiming by way of subrogation) all
rights that Landlord may have now or in the future against Tenant for
compensation for any damage to or destruction of the Building caused by fire or
other casualty to the extent that Landlord is or will be compensated by property
insurance or would be but for a failure of Landlord to maintain property
insurance for the full replacement cost of the Building (excluding a
commercially reasonable deductible) that is required to be carried by Landlord
pursuant to Paragraph 12.2(b).


39

--------------------------------------------------------------------------------



The foregoing provisions of this Paragraph 12.3 shall survive Lease end.


12.4. Self-Insurance.


(a) So long as Tenant (or Tenant’s parent, if Tenant’s parent undertakes to be
responsible for Tenant’s insurance obligations under this Lease and acknowledges
such obligation in writing and in a form reasonably acceptable to Landlord) has
a tangible net worth (determined in accordance with GAAP) of not less than
$500,000,000, Tenant shall have the right to satisfy its insurance obligations
under this Lease by means of self-insurance, alternative risk financing
solutions or a combination of those options to the extent of all or part of the
insurance required under this Lease, provided that Tenant provides advance
notice to Landlord of its election to provide self-insurance and complies with
this Paragraph 12.4. The term “self-insurance” means that Tenant is itself
acting as though it were the third-party insurer providing the insurance
required under this Lease, and Tenant shall pay any amounts due in lieu of
insurance proceeds because of self-insurance, which amounts shall be treated as
insurance proceeds for all purposes under this Lease.


(b) To the extent Tenant chooses to provide any insurance required by this Lease
by self- insurance, then Tenant shall have all of the obligations and
liabilities of an insurer, and the protection afforded Landlord and the Property
shall be the same as if provided by a third-party insurer under the coverages
required under this Lease. Without limiting the generality of the foregoing, all
amounts that Tenant pays or is required to pay and all losses or damages
resulting from risks for which Tenant insures or has elected to self-insure
shall be subject to the waiver of subrogation provisions set forth in Paragraph
12.3 (as if such self-insurance was, in fact, third-party insurance, and such
waiver of subrogation provisions shall, to that extent, limit Landlord’s
obligations set forth in this Lease), and shall not limit Tenant’s
indemnification obligations pursuant to this Lease.


(c) If Tenant elects to self-insure and an event or claim occurs for which a
defense or coverage would have been available from a third-party insurer, Tenant
shall undertake the defense of such claim, including a defense of Landlord, at
Tenant’s sole cost and expense, and use Tenant’s own funds to pay any claim,
replace any property and otherwise provide the funding which would have been
available from insurance proceeds but for such election by Tenant to
self-insure. In no event shall Landlord be entitled to less coverage or benefits
than Landlord would have been entitled had Tenant obtained the insurance
required under this Lease from a third-party insurance carrier. Tenant shall
respond promptly to all inquiries from Landlord with respect to any claim or
loss, shall keep Landlord fully informed of the status of all claims and losses,
shall work cooperatively with Landlord in addressing all claims and losses, and
shall have the same duty to act in good faith towards Landlord as an insurer
would have under Laws.



13. Damage and Destruction.


13.1. Repair. If the Premises are damaged or destroyed by any casualty, then
unless this Lease is terminated in accordance with this Paragraph 13, Landlord
shall, as soon as reasonably practicable, in a reasonable, good and workmanlike
manner and in accordance with Laws, repair the Premises to the condition in
which the Premises were immediately prior to such damage or destruction;
provided, however, that Landlord shall not be required to repair any damage to,
or to make any restoration or replacement of, Tenant’s Property. If Tenant does
not occupy the Premises during the period of such repairs, then during such
period, Landlord shall regularly communicate with Tenant regarding the progress
of such repairs so that Tenant can reasonably plan for the recommencement of
Tenant’s occupancy of the Premises. Landlord shall permit Tenant and its agents
to enter the Premises during the thirty (30)-day period prior to the completion
of such repairs to prepare the Premises for Tenant’s use and occupancy,
including the installation of Tenant’s Property. Any such permission shall
constitute a license only, conditioned on Tenant’s:


40

--------------------------------------------------------------------------------



(a) working in harmony with Landlord, Landlord’s employees, agents and
contractors and other tenants and occupants of the Building, and not interfering
with, delaying or otherwise adversely affecting Landlord’s work;


(b) obtaining in advance Landlord’s approval of the contractors proposed to be
used by Tenant and, if requested by Landlord, depositing with Landlord in
advance of any work the contractor’s affidavit for the proposed work and the
waivers of lien from the contractor and all subcontractors and suppliers of
materials; and


(c) furnishing Landlord with such insurance as Landlord may reasonably require
against liabilities that may arise out of such entry.


Any such activities shall be governed by Paragraph 9.2 and all other terms of
this Lease.


13.2. Abatement. Until such repair is complete or this Lease is terminated in
accordance with this Paragraph 13, Rent shall be abated proportionately
commencing on the date of such damage or destruction as to that portion of the
Premises rendered untenantable by such damage or destruction, if any; provided,
that if only a portion of the Premises is damaged, but such damage causes the
entire Premises to be untenantable, the entire Rent shall be abated. If Landlord
elects to repair any such damage and Tenant has not elected to terminate this
Lease as provided below, any abatement of Rent shall end on the date on which a
factually correct notice is given by Landlord to Tenant that the Premises have
been repaired, and exclusive possession of the Premises is delivered to Tenant.


13.3. Termination by Landlord. If:


(a) the Premises are damaged as a result of a risk not required to be covered by
insurance;


(b) the Premises are damaged in whole or in part during the last twelve (12)
months of the Term existing as of the date immediately prior to such damage or
destruction and the estimated time required to complete such repairs is in
excess of thirty (30) days;


(c) the Building (whether or not the Premises are damaged) is damaged to the
extent of forty percent (40%) or more of its then-replacement value;


(d) the Premises are damaged to the extent that it would take, according to the
reasonable estimate of Landlord’s architect or contractor, in excess of nine (9)
months after the date on which such damage occurs to complete the requisite
repairs; or


(e) insurance proceeds adequate to repair the Property are not available to
Landlord for any reason beyond Landlord’s reasonable control (other than any
applicable deductible amount) (excluding Landlord’s failure to carry the
insurance required under Paragraph 12.2),


then Landlord may either elect to repair the damage or terminate this Lease by
notice of termination given to Tenant within thirty (30) days after such event,
so long as Landlord terminates leases in the Building covering an aggregate of
at least seventy-five percent (75%) of the rentable square footage of the
Building.


13.4. Termination by Tenant. If the Premises are damaged, Landlord shall provide
to Tenant as soon as reasonably practicable, but in no event later than thirty
(30) days after the occurrence of such damage, a reasonable estimate of
Landlord’s architect or contractor, setting forth the estimated time required to
complete the requisite repairs. If the Premises are damaged to the extent that
it would take, according to such estimate, in excess of nine (9) months after
the date on which such damage occurs, or two (2) months after the date on which
such damage occurs if such damage occurs within the last twelve (12) months of
the Term, to complete the requisite
41

--------------------------------------------------------------------------------



repairs, and the Premises would be untenantable for such nine (9)-month or two
(2)-month period, respectively, Tenant may elect to terminate this Lease by
notice of termination given by Tenant to Landlord within ten (10) business days
after Landlord provides to Tenant such estimate. If


Tenant has the right to, but does not, terminate this Lease pursuant to the
preceding sentence, but, subject to force majeure, Landlord fails to repair or
restore the Building and Premises within thirty (30) days after the later of (a)
the date set forth in such estimate, or (b) the expiration of such nine
(9)-month or two (2)-month period, respectively, then Tenant may terminate this
Lease as of the date of such damage by giving notice of such termination to
Landlord within ten (10) business days after the expiration of such thirty
(30)-day period. For purposes of this Paragraph 13.4, “untenantable” includes
damage of a portion of the Premises such that use by Tenant of the remaining
undamaged portion of the Premises for Tenant’s business operations is not
reasonably practicable.


13.5. On Termination. If this Lease is terminated pursuant to Paragraphs 13.3 or
13.4, Tenant shall vacate and surrender the Premises to Landlord as soon as
reasonably practicable in accordance with Paragraph 17.1, but in no event later
than thirty (30) days after Tenant receives or gives a notice of termination.





14. Condemnation.


14.1. Termination. If the whole of the Premises is taken through a Condemnation
Proceeding, this Lease shall automatically terminate as of the date of the
taking. The phrase “the date of the taking” means the date of taking actual
physical possession by the condemning authority, the entry of an order of
occupancy or such earlier date as the condemning authority gives notice that it
is deemed to have taken possession. If part, but not all, of the Premises is
taken, either Party may terminate this Lease as set forth in this Paragraph
14.1. Landlord may terminate this Lease if any portion of the Property (whether
or not including the Premises) is taken that, in Landlord’s reasonable judgment,
substantially interferes with Landlord’s ability to operate or use the Property
for the purposes for which the Property was intended, so long as Landlord
terminates leases in the Building covering an aggregate of at least seventy-five
percent (75%) of the rentable square footage of the Building. Tenant may
terminate this Lease if any portion of the Property (not including the Premises)
is taken that:


(a) terminates all reasonable physical access to and from the Premises and the
public rights- of-way abutting the Property, and Landlord fails to provide
reasonably acceptable substitute access; or


(b) reduces the parking available to Tenant and Tenant’s Occupants on the
Property below Tenant’s Parking Stall Allocation, unless Landlord provides to
Tenant replacement parking within reasonable proximity to the Building.


Any such termination must be accomplished through notice given no later than
thirty (30) days after, and shall be effective as of, the date of the taking.


14.2. Restoration. In all other cases, or if neither Landlord nor Tenant
exercises its right to terminate, this Lease shall remain in effect and Landlord
shall restore the remaining portion of the Property and, to the extent affected
thereby, the Building and the Premises to the extent of Building standard
improvements, to its and their former condition as nearly as is reasonably
practicable, and any condemnation award paid in connection with such taking
shall be used to the extent necessary for such purpose. During such restoration,
Rent shall be abated proportionately commencing on the date of such taking and
continuing until the completion of such restoration as to that portion of the
Premises rendered untenantable by such restoration, if any.


42

--------------------------------------------------------------------------------



14.3. General. If a portion of the Premises is taken and this Lease is not
terminated, Rent shall be reduced in the proportion that the floor area of the
Premises taken bears to the total floor area of the Premises immediately prior
to such taking. Whether or not this Lease is terminated as a consequence of a
Condemnation Proceeding, all damages or compensation awarded for a partial or
total taking, including any award for severance damage and any sums compensating
for diminution in the value of or deprivation of the leasehold estate under this
Lease, shall be the sole and exclusive property of Landlord; provided, that
Tenant shall be entitled to any award for loss of, or damage to, Tenant’s
Property, loss of


business or goodwill and business interruption, moving and relocation expenses,
if a separate award is actually made to Tenant.



15. Landlord’s Financing. Within ten (10) business days after Landlord’s
request, Tenant shall execute a subordination, non-disturbance and attornment
agreement or other similar document, subordinating this Lease to any mortgage,
deed of trust or similar instrument covering the Property, and providing a
non-disturbance agreement in favor of Tenant, all in reasonable form and
substance reasonably satisfactory to Tenant and the lender concerned. If the
holder of any mortgage or deed of trust elects to have this Lease superior to
the lien of its mortgage or deed of trust and gives notice of such election to
Tenant, this Lease shall be deemed prior to such mortgage or deed of trust,
whether such notice is given before or after foreclosure. On any sale,
assignment or transfer of Landlord’s interest under this Lease or in the
Premises, including any such disposition resulting from Landlord’s default under
a debt obligation, such sale, assignment or transfer shall be subject to this
Lease, and Tenant shall attorn to Landlord’s successors and assigns and shall
recognize such successors or assigns as Landlord under this Lease, regardless of
any absence of privity of contract, provided that such successors and assigns
recognize this Lease and do not disturb Tenant’s use and occupancy of the
Premises so long as no Tenant Default exists under this Lease. Landlord shall
use its best efforts to obtain a subordination, non-disturbance and attornment
agreement in favor of Tenant from Landlord’s current mortgage lender in form and
substance reasonably satisfactory to the Parties and such lender, and Tenant
shall be solely responsible for any costs, expenses or fees payable in
connection therewith.



16. Default.


16.1. Tenant Default. The occurrence of any of the following events shall
constitute a “Tenant Default” under this Lease:


(a) Tenant fails to pay any Rent or other sum on the date when due under this
Lease, and such failure is not cured within five (5) business days after notice
is given to Tenant that the same is past due;


(b) Tenant fails to observe or perform any other term, covenant or condition to
be observed or performed by Tenant on the date when due under this Lease, and
such failure is not cured within ten (10) business days after notice is given to
Tenant of such failure; provided, however, that if more than ten (10) business
days is reasonably required to cure such failure, no Tenant Default shall occur
if Tenant commences such cure within such ten (10)-business day period and
thereafter diligently prosecutes such cure to completion; or


(c) Tenant (i) files a petition in bankruptcy, (ii) becomes insolvent, (iii) has
taken against it in any court, pursuant to state or federal statute, a petition
in bankruptcy or insolvency or for reorganization or appointment of a receiver
or trustee (and such petition is not dismissed within ninety (90) days), (iv)
petitions for or enters into an arrangement for the benefit of creditors, or (v)
suffers this Lease to become subject to a writ of execution.


43

--------------------------------------------------------------------------------



16.2. Remedies.


(a) On any Tenant Default under this Lease, Landlord may at any time, without
waiving or limiting any other right or remedy available to Landlord, in
compliance with Utah Laws:


(i) perform in Tenant’s stead any obligation that Tenant has failed to perform,
and Landlord shall be reimbursed within thirty (30) days after demand for any
reasonable cost incurred by Landlord, with interest thereon at the Default Rate
from the date of such expenditure until paid in full, with interest;


(ii) terminate Tenant’s rights under this Lease by an unlawful detainer or other
judicial proceeding;


(iii) reenter and take possession of the Premises by any lawful means (with or
without terminating this Lease); or


(iv) pursue any other remedy allowed by Law.


(b) Tenant shall pay to Landlord the reasonable cost of recovering possession of
the Premises, all reasonable costs of reletting (including reasonable
renovation, remodeling and alteration of the Premises in a manner that is
typical and customary for Comparable Buildings), the reasonable amount of any
commissions paid by Landlord in connection with such reletting, and all other
reasonable costs and damages proximately caused by the Tenant Default, including
attorneys’ fees and costs actually incurred, and shall repay to Landlord all
free rent and any other similar concession given to Tenant; provided, however,
that for purposes of Tenant’s liability under the foregoing portion of this
sentence, such costs of reletting and commissions (only) shall be amortized over
the initial term of the new lease, with interest thereon at the Interest Rate,
and Tenant shall be liable only for that portion so amortized falling within the
remaining portion of the Term.


(c) Notwithstanding any termination or reentry, the liability of Tenant for Rent
payable under this Lease shall not be extinguished for the balance of the Term,
and Tenant agrees to compensate Landlord within thirty (30) days after demand
for any deficiency (which deficiency shall be reduced by all amounts actually
received by Landlord from reletting the Premises). In the event of a Tenant
Default, Landlord shall use its best efforts to mitigate its damages in
accordance with Utah law.


(d) No reentry or taking possession of the Premises or other action by Landlord
or Landlord’s employees, agents or contractors on or following the occurrence of
any Tenant Default shall be construed as an election by Landlord to terminate
this Lease or as an acceptance of any surrender of the Premises, unless Landlord
provides Tenant notice of such termination or acceptance.


16.3 Past Due Amounts.


(a) If Tenant fails to pay when due any amount required to be paid by Tenant
under this Lease, such unpaid amount shall bear interest at the Default Rate
from the due date of such amount to the date of payment in full, with interest,
and Landlord may also charge a sum of five percent (5%) of such unpaid amount as
a service fee. This late payment charge is intended to compensate Landlord for
Landlord’s additional administrative costs resulting from Tenant’s failure to
perform Tenant’s obligations under this Lease in a timely manner, and has been
agreed on by the Parties after negotiation as a reasonable estimate of the
additional administrative costs that will be incurred by Landlord as a result of
such failure. The actual cost in each instance is extremely difficult, if not
impossible, to determine. This late payment charge shall constitute liquidated
damages and shall be paid to Landlord together with such unpaid amount.


44

--------------------------------------------------------------------------------



(b) Notwithstanding the foregoing to the contrary, such interest and late
payment charge shall not apply if the failure by Tenant to pay when due any
amount required to be paid by Tenant under this Lease is cured within three (3)
business days after the date on which Landlord gives Tenant written notice of
such failure (which may be given by email); provided, that such three (3)-day
notice and cure period shall not be applicable more than once in any twelve
(12)-month period. Therefore, on the second time in any twelve (12)-month period
that Tenant fails to pay when due any amount required to be paid by Tenant under
this Lease, such interest and late payment charge will be due and payable by
Tenant and such notice and cure period will be inapplicable. (Such notice and
cure period applies only to such interest and late payment charge.)


(c) All amounts due under this Lease are and shall be deemed to be rent or
additional rent, and shall be paid without (except as expressly provided in this
Lease) abatement, deduction, offset, prior notice or demand. Landlord shall have
the same remedies for a failure to pay any amount due under this Lease as
Landlord has for the failure to pay Basic Monthly Rent.


16.4. Landlord Default. Landlord shall be in default under this Lease (a
“Landlord Default”) if Landlord fails to perform an obligation required of
Landlord, or to correct a representation or warranty of Landlord made, under
this Lease within thirty (30) days after notice by Tenant to Landlord and the
holder of any mortgage or deed of trust covering the Property whose name and
address have been furnished to Tenant, specifying the respects in which Landlord
has failed to perform such obligation, and such holder fails to perform such
obligation within a second thirty (30)-day period commencing on the expiration
of such first thirty (30)-day period; provided, however, that if the nature of
such obligation is such that more than thirty (30) days are reasonably required
for performance or cure, no Landlord Default shall occur if Landlord or such
holder commences performance or cure within its thirty (30)-day cure period and
thereafter diligently prosecutes the same to completion. In no event may Tenant
terminate this Lease or withhold the payment of Rent or other charges provided
for in this Lease as a result of a Landlord Default, unless Tenant first obtains
a judicial order expressly authorizing Tenant to do so pursuant to a judicial
proceeding, notice of which has been given to Landlord by personal service as
required by the Utah Rules of Civil Procedure for such proceeding. Subject to
the foregoing provisions of this Paragraph 16.4 and to the provisions of
Paragraph 22.8, in the event of a Landlord Default, Tenant shall have the right
to pursue all rights and remedies (legal and equitable) available to Tenant
under Utah law. Notwithstanding the foregoing portion of this Paragraph 16.4, on
receipt of any notice of default from Tenant, Landlord shall promptly commence,
and thereafter diligently prosecute to completion, the cure of such default,
whether or not Tenant gives notice of such default to the holder of any mortgage
or deed of trust covering the Property whose name and address have been
furnished to Tenant.



17. Expiration and Termination.


17.1. Surrender of Premises.


(a) Prior to Lease end, Tenant shall, at Tenant’s sole cost and expense:


(i) remove only Tenant’s Property (excluding Tenant’s voice and data lines,
wiring, cabling and facilities), and all other property shall, unless otherwise
directed by Landlord in accordance with this Paragraph 17.1, remain in the
Premises as the property of Landlord without compensation; provided, however,
that (A) Tenant shall not remove Tenant’s Property from the Premises without
Landlord’s prior consent if such removal will impair or damage the structure of
the Building, and (B) at Landlord’s option, Landlord may, at Lease end, remove
Tenant’s voice and data lines, wiring, cabling and facilities in accordance with
the National Electric Code, as amended, and Tenant shall reimburse Landlord for
the reasonable cost of such removal within thirty (30) days after receipt of an
invoice therefor;
45

--------------------------------------------------------------------------------





(ii) repair any damage to the Property caused by or in connection with the
removal of any property from the Premises by or at the direction of Tenant
(including, without limitation, damaged wall areas exposed by the removal of
pictures, video screens, white boards or other hangings); provided, however,
that any painting in connection with such repair shall include only the damaged
areas, and Tenant shall not be responsible to paint other areas to address
discoloration; and


(iii) deliver all keys and access cards to the Premises to Landlord, and
promptly and peaceably surrender the Premises to Landlord “broom clean,” in good
order and condition, subject to normal and reasonable wear and tear not required
to be repaired by Tenant and the other provisions of this Lease regarding
maintenance, repair, casualty, condemnation, insurance and indemnification.


Tenant covenants to continue to pay Rent, on a per diem basis in the same amount
as is payable during the final month of the Term, during any period following
Lease end in which Tenant has not physically vacated the Premises or removed
Tenant’s Property. Such Rent shall be due and payable to Landlord no later than
thirty (30) days after the receipt by Tenant of an invoice therefor.


(b) Any of Tenant’s Property not removed from the Premises on the abandonment of
the Premises or on Lease end for any cause shall conclusively be deemed to have
been abandoned and may be appropriated, removed, sold, stored, destroyed or
otherwise disposed of by Landlord without notice to, and without any obligation
to account to, Tenant or any other person unless required to do so by Laws.
Tenant shall pay to Landlord all reasonable expenses incurred in connection with
the removal and disposition of such Tenant’s Property in excess of any amount
received by Landlord from such removal and disposition.


(c) In addition, Landlord may require Tenant, at Tenant’s sole cost and expense,
to remove prior to Lease end any other Alteration made to the Premises by Tenant
or by Landlord for Tenant and to restore the Premises to their condition prior
to making such Alteration; provided, that, except as set forth in subparagraph
(a)(i) above with respect to Tenant’s Property, Tenant shall have no obligation
to remove any Alteration made by Tenant with Landlord’s prior consent, unless
such consent was conditioned on such Alteration being removed at Lease end.


17.2. Holding Over.


(a) Tenant must obtain the prior consent of Landlord in order to remain in
possession of the Premises after Lease end. If Tenant remains in possession of
the Premises after Lease end without obtaining the prior consent of Landlord:


(i) such occupancy shall constitute an unlawful detainer of the Premises (and
Tenant shall be subject to an unlawful detainer action therefor), for which
period of occupancy Tenant shall pay to Landlord a rental (and not a penalty) in
the amount of one hundred fifty percent (150%) of the last Rent payable by
Tenant to Landlord, plus all other charges payable under this Lease; and


(ii) Tenant shall reimburse Landlord within thirty (30) days after the receipt
of an invoice therefor, accompanied by such detail as may reasonably be
requested by Tenant, for all reasonable out-of-pocket costs, expenses, fees,
charges or penalties incurred or payable by Landlord in connection with any
other tenant or lease for the Premises resulting from the delay by Tenant in
physically vacating the Premises or removing Tenant’s Property, including,
without limitation, penalties or holdover rent paid or credit given to the next
tenant for the Premises as a result of late delivery to such tenant of the
Premises.


46

--------------------------------------------------------------------------------



(b) If Tenant remains in possession of the Premises after Lease end with the
prior consent of Landlord, such occupancy shall be a tenancy from month-to-month
on all of the terms of this Lease and provisions of Utah law applicable to a
month-to-month tenancy (which tenancy shall be terminable as of the end of any
calendar month by notice given by either Party to the other at least fifteen
(15) days prior to the end of the month concerned) at a rental (and not as a
penalty) in the amount of (i) one hundred twenty-five percent (125%) of the last
Rent payable by Tenant to Landlord for the first month of such occupancy, plus
all other charges payable under this Lease, and (ii) one hundred fifty percent
(150%) of the last Rent payable by Tenant to Landlord for each month of such
occupancy thereafter, plus all other charges payable under this Lease.


(c) In lieu of any then-existing option to extend the then-existing period
constituting the Term set forth in Paragraph 3.3 (or if all such options
previously have been exercised), Tenant shall have one option to hold over
beyond the then-existing period constituting the Term for any number of full
calendar months up to six (6) full calendar months, provided that Tenant gives
Landlord written notice of the exercise of such option, designating the number
of full calendar months (up to six (6) full calendar months) selected by Tenant,
on or before the date that is six (6) months prior to the expiration of the
then-existing period constituting the Term, and that at the time such notice is
given and on the commencement of the holdover term:


(i) this Lease is in full force and effect;


(ii) no Tenant Default then exists; and


(iii) Tenant has not assigned this Lease or subleased all or any portion of the
Premises under any then-existing sublease (excluding any Non-Consent Transfer),
and such holdover is not being made in connection with or for the purpose of
facilitating any such assignment or sublease.


Such holdover term shall commence at 12:01 a.m. on the first day following the
expiration of the then-existing period constituting the Term under this Lease.
During such holdover term, all provisions of this Lease shall apply, except that
the amount of the Basic Monthly Rent during such holdover term shall be one
hundred twenty-five percent (125%) of the Basic Monthly Rent payable by Tenant
under this Lease for the final calendar month of the period constituting the
Term in which such option is exercised. If Tenant timely exercises such option,
the Parties shall promptly enter into another amendment to this Lease reflecting
the new Expiration Date of this Lease and the Basic Monthly Rent applicable
during the holdover term, and any remaining options to extend under this Lease
shall have no further force or effect. If Tenant fails to exercise such option
in a timely manner, such option shall automatically terminate and cease to have
any further force or effect.


(d) Notwithstanding anything contained in this Paragraph 17.2 to the contrary,
on any termination of this Lease pursuant to Paragraphs 8.4(b), 13 or 14, Tenant
shall have up to thirty (30) days to surrender the Premises after the effective
date of such termination, and the provisions of this Paragraph 17.2 shall not be
applicable until after the expiration of such thirty (30)-day period.


17.3. Survival. The provisions of this Paragraph 17 shall survive Lease end.



18. Estoppel Certificate; Financial Statements.


18.1. Estoppel Certificate. Either Party shall, within ten (10) business days
after request by the other Party, without charge, execute and deliver to the
requesting Party an estoppel certificate in commercially reasonable form in
favor of the requesting Party and such other persons as the requesting Party may
reasonably request setting forth the following:


(a) a ratification of this Lease;


47

--------------------------------------------------------------------------------



(b) the Commencement Date and Expiration Date;


(c) that this Lease is in full force and effect and this Lease has not been
assigned, subleased, modified, supplemented or amended (except by such writing
as shall be stated) by the responding Party;


(d) that, to the current, actual knowledge of the responding Party, all
conditions under this Lease to be performed by the requesting Party have been
satisfied or, in the alternative, those claimed by the responding Party to be
unsatisfied;


(e) that, to the current, actual knowledge of the responding Party, no defenses,
claims or offsets exist against the enforcement of this Lease by the requesting
Party or, in the alternative, those claimed by the responding Party to exist;


(f) that, to the current, actual knowledge of the responding Party, the
responding Party is not in default under this Lease;


(g) that (if true) Tenant has accepted and occupied the Premises;


(h) the amount of advance Rent, if any (or none if such is the case), paid by
Tenant;


(i) the date to which Rent has been paid;


(j) the amount of the Security Deposit; and


(k) such other factual information reasonably related to this Lease as the
requesting Party may reasonably request.


The requesting party and third parties reasonably designated by the requesting
Party shall be entitled to rely on any such estoppel certificate.


18.2. Financial Statements.


(a) Subject to subparagraph (b) below, Tenant shall, within ten (10) business
days after Landlord’s request, furnish to Landlord current financial statements
for Tenant, prepared in accordance with GAAP or other reasonable accounting
standards consistently applied and certified by Tenant to be true and correct.
If such financial statements are available online, Tenant shall have complied
with the requirements of this Paragraph 18.2 if Tenant provides to Landlord
within such ten (10)-business day period the website where such financial
statements may readily be obtained by Landlord. If Tenant is a public reporting
company registered with the SEC, Tenant shall have complied with the
requirements of this Paragraph 18.2 if Landlord can readily access Tenant’s
current financial statements online. After the date of this Lease, Landlord
shall only request Tenant’s financial statements if required or requested to do
so by a current or prospective lender or purchaser. Tenant shall have no
obligation to produce financial statements in addition to those, if any, then
existing, and shall have no obligation to produce financial statements more
often than once in any twelve (12)- month period.


(b) If such financial statements are not available publicly, any recipient of
any financial statements furnished by Tenant under this Paragraph 18.2 shall:


(i) use such financial statements only for the express purpose requested, and
handle such financial statements with the same diligent care used in handling
such recipient’s own financial statements;


48

--------------------------------------------------------------------------------



(ii) not use or permit to be used such financial statements for any purpose that
would be competitive with Tenant, or that would be an attempt to profit from the
proprietary information contained therein; and


(iii) keep such financial statements confidential and not disclose them to any
third party other than any current or prospective lender or purchaser, unless
required to do so by Laws or court order, and otherwise use such financial
statements in accordance with any non-disclosure and confidentiality agreement
executed in connection therewith.


If requested by Tenant, prior to any required delivery or disclosure of such
non-public financial statements, each intended recipient shall execute and
deliver to Tenant a non-disclosure and confidentiality agreement pertaining to
such financial statements in a form reasonably acceptable to the Parties.



19. Parking; Signage.


19.1 Parking.


(a) Parking on the Property is provided generally to tenants of the Building on
a non-reserved, first-come-first-served basis. During the Term, Landlord shall
provide at least the same number of visitor parking spaces as are currently
provided for the Building. Tenant and Tenant’s Occupants shall have the
non-exclusive right (together with other tenants of the Building) without
charge, other than as contemplated by Paragraph 5 with respect to Operating
Expenses, to use a number of parking stalls located on the Property equal to
Tenant’s Parking Stall Allocation only, and shall not use a number of parking
stalls greater than Tenant’s Parking Stall Allocation (excluding de minimis,
occasional excess use), unless prior consent has been given by Landlord.


(b) Subject to the foregoing subparagraph (a), automobiles of Tenant and
Tenant’s Occupants shall be parked only within parking areas not otherwise
reserved by Landlord or specifically designated for use by any other tenant or
occupants associated with any other tenant. Landlord and Landlord’s employees,
agents or contractors may cause to be removed any automobile of Tenant or
Tenant’s Occupants that may be parked wrongfully in a prohibited or reserved
parking area, provided that such prohibited or reserved parking area is
adequately marked with signs placed in reasonable locations. Each Building lease
shall contain limitations on parking substantially similar to those contained in
this Paragraph 19.1, and Landlord shall diligently enforce such limitations in a
nondiscriminatory manner.


19.2. Signage.


(a) Tenant shall be entitled to Building standard signage on the Building
interior directory, at the entrance to the Premises and on the top signage
location on the exterior multi-tenant monument sign, as well as the Crown
Signage described in Paragraph 3.4 (subject to the provisions of Paragraph 3.4),
all at Tenant’s sole cost and expense. Tenant shall not place or suffer to be
placed (i) on any exterior door, wall or window of the Premises, (ii) on any
part of the inside of the Premises that is visible from the outside of the
Premises, or (iii) elsewhere on the Property, any sign, decoration, lettering,
attachment, advertising matter or other thing of any kind, without first
obtaining Landlord’s approval. Unless expressly permitted by this Lease, neither
Tenant nor Tenant’s Occupants shall erect, install, hold or place by any method
any signage of any type outside of the Premises and on or around the Property,
including, without limitation, any banner or placard sign held by individuals on
any public property adjacent to or near the Property. Landlord may, at Tenant’s
sole cost and expense, following at least ten (10) business days’ prior notice,
remove any item erected in violation of this Paragraph 19.2, and may enter the
Premises to do so when necessary.


(b) All approved signs or letterings on doors shall be printed, painted and
affixed at the sole cost and expense of Tenant by a person approved by Landlord,
and shall comply with the requirements of
49

--------------------------------------------------------------------------------



the applicable municipality. At Tenant’s sole cost and expense, Tenant shall
maintain all permitted signs and shall, on Lease end, remove all of its signs
and repair any damage caused by such removal.



20. Landlord’s Representations and Warranties.


20.1. Representations and Warranties. Landlord represents and warrants to Tenant
that (unless otherwise expressly indicated) as of the date of this Lease:


(a) (i) Landlord has good and marketable fee simple title to the Premises and
the Property, with full right and authority to lease the Premises to Tenant;


(ii) there are no liens, encumbrances or other matters affecting such title that
would interfere with the Permitted Use;


(iii) the Property is zoned to permit the Permitted Use; and


(iv) to Landlord’s current, actual knowledge, there are no covenants,
restrictions or other agreements that would interfere with the Permitted Use;


(b) to Landlord’s current, actual knowledge:


(i) the Property has not been used to treat, store, process or dispose of
Hazardous
Materials;


(ii) there are no releases nor have there ever been any releases of Hazardous
Materials at, on or under the Property that would give rise to a cleanup or
remediation obligation under any applicable Environmental Laws; and


(iii) the Property does not contain (A) any underground storage tanks, nor have
there ever been any underground storage tanks on the Property, (B) asbestos in
any form, including insulation or flooring, (C) PCB-containing equipment,
including transformers or capacitors, or (D) any other Hazardous Materials that
could affect or impair Tenant’s use of or operations at the Property or the
health or safety of Tenant’s employees, and notwithstanding anything contained
in this Lease to the contrary, Tenant shall have no liability of any kind to
Landlord for any pre-existing Hazardous Materials located on the Property as of
the date of this Lease, or for any Hazardous Materials that migrate onto or
under the Property or otherwise become present at the Property as the result of
the activities of anyone other than Tenant or Tenant’s Occupants, and Landlord
shall remediate any such Hazardous Materials for which Tenant has no liability
to the extent required by Laws;


(c) to Landlord’s current, actual knowledge, the Building (including the
Premises) complies (and will, as of the Commencement Date, comply) with Laws and
any covenants, conditions and restrictions affecting the Building;


(d) to Landlord’s current, actual knowledge, as of the Commencement Date:


(i) the Building (including the Premises, but excluding issues related to any
Tenant work) will be free from any material defect in materials or workmanship;


(ii) the Premises (excluding issues related to any Tenant work) will be in good,
structurally sound condition and watertight;


50

--------------------------------------------------------------------------------



(iii) the Building utilities and mechanical (including, without limitation,
elevators), electrical and HVAC systems will be in good, working condition and
repair and of sufficient capacity to serve the Premises for the Permitted Use,
as well as other Building tenants; and


(iv) the fire sprinklers in the Building (including in the Premises) will have
adequate flow and pressure in accordance with the regulations of the National
Fire Protection Association;


(e) no pending Condemnation Proceeding relating to or affecting the Property
exists, and Landlord has no current, actual knowledge that any such action is
presently threatened or contemplated; and


(f) as of the Commencement Date, Tenant shall have exclusive possession of the
Premises.


20.2. Remedy. If any representation or warranty set forth in Paragraph 20.1 is
inaccurate or untrue as of the date when made, Landlord’s sole and exclusive
obligation and liability (and Tenant’s sole and exclusive right and remedy)
under this Paragraph 20 shall be to cause the condition causing such
representation or warranty to be inaccurate or untrue to be corrected or
remedied at Landlord’s sole cost and expense, subject, however, to any provision
of this Lease (such as, but without limitation, Paragraphs 7 and 9) expressly
allocating responsibility to Tenant. Landlord shall so correct or remedy such
condition as soon as reasonably practicable following notice of such condition.



21. Rules. Tenant and Tenant’s Occupants shall faithfully observe and comply
with all of the rules set forth on the attached Exhibit B, and Landlord may from
time to time amend, modify or make additions to or deletions from such rules in
a reasonable and nondiscriminatory manner, consistent with Comparable Buildings;
provided, that no such amendments, modifications, additions or deletions (either
individually or in the aggregate) shall, without Tenant’s prior consent:


(a) adversely affect Tenant’s business operations as permitted under this Lease,
Tenant’s compliance with Laws, or Tenant’s use of, or access to and from, the
Premises;


(b) materially increase any of Tenant’s obligations, or materially decrease any
of Tenant’s rights, under this Lease, or require the payment of any monies to
Landlord; or


(c) conflict with any of the express provisions of this Lease;


provided further, that Tenant shall have a reasonable time to bring its
operations at the Premises into compliance with any such amendments,
modifications, additions and deletions. Such amendments, modifications,
additions and deletions shall be effective ten (10) business days after receipt
by Tenant of notice, accompanied by a copy of such amendments, modifications,
additions or deletions. Although Landlord shall use its best efforts to enforce
such rules in a consistent and nondiscriminatory manner against all tenants of
the Building (and shall promptly undertake to enforce such rules (without the
obligation of bringing a lawsuit) on receipt of notice from Tenant of another
tenant’s or occupant’s breach of the rules that is disturbing Tenant or Tenant’s
Occupants), Landlord shall not be responsible to Tenant for the failure of any
other tenant or person to observe such rules. In the event of any conflict
between such rules and the provisions of this Lease, the provisions of this
Lease shall prevail.



22. General Provisions.


22.1. No Partnership. Neither Party, by this Lease, in any way or for any
purpose, becomes a partner or joint venturer of the other Party in the conduct
of the other Party’s business or otherwise.


51

--------------------------------------------------------------------------------



22.2. Force Majeure. If either Party is delayed or hindered in or prevented from
the performance of any act required under this Lease by reason of acts of God,
extraordinary weather conditions, strikes, boycotts, lockouts, other labor
troubles (other than within such Party’s organization), inability to procure
labor or materials, fire or other casualty, accident, failure of power,
governmental requirements, restrictive Laws of general applicability, riots,
civil commotion, insurrection, terrorism, war or other reason not the fault of
the Party delayed, hindered or prevented and beyond the control of such Party
(financial inability excepted) (any of the foregoing, “force majeure”),
performance of the action in question shall be excused for the period of delay
and the period for the performance of such action shall be extended for a period
equivalent to the period of such delay; provided, however, that the time period
customarily associated with obtaining any approvals, permits, consents or
waivers shall not be an event of force majeure. The provisions of this Paragraph
22.2 shall not, however, operate to excuse Tenant from the prompt payment of
Rent or any other amount required to be paid by Tenant under this Lease, or
excuse Landlord from the prompt payment of any amount required to be paid by
Landlord under this Lease. The Party claiming the benefit of any force majeure
delay shall use its best efforts to notify the other Party promptly following
the occurrence of any event constituting a force majeure delay and, under the
circumstances, to minimize such delay.


22.3. Notices. Unless otherwise expressly provided in this Lease, any
communication to be given by either Party to the other shall be given in writing
by personal service, express mail, Federal Express or any other similar form of
courier or delivery service providing proof of delivery, or mailing in the
United States mail, postage prepaid, certified, return receipt requested and
addressed to such Party as follows:


If to Landlord:


RiverPark Six, LLC
10701 South River Front Parkway, Suite 135
South Jordan, Utah 84095


with a required copy to:


the holder of any mortgage or deed of trust covering the Property
whose name and address have been furnished to Tenant in writing


and a required copy via email to:


Victor A. Taylor, Esq.
Durham Jones & Pinegar, P.C.
111 South Main Street, Suite 2400
Salt Lake City, Utah 84111
Email: vtaylor@djplaw.com


If to Tenant:


Health Catalyst, Inc.
10897 South River Front Parkway, Suite 100
South Jordan, Utah 84095
Attention: Office Manager


Either Party may change the address at which such Party desires to receive
notice on notice of such change to the other Party. Any such notice shall be
deemed to have been given, and shall be effective, on delivery to the notice
address then applicable for the Party to which the notice is directed; provided,
however, that (i) refusal to accept delivery of a notice or the inability to
deliver a notice because of an
52

--------------------------------------------------------------------------------



address change that was not properly communicated shall not defeat or delay the
giving of a notice, and (ii) any notice that is delivered on a weekend or
holiday shall, for the purposes of this Paragraph 22.3, be deemed delivered as
of the next-succeeding business day.


22.4. Severability. If any provision of this Lease or the application of any
provision of this Lease to any person or circumstance shall to any extent be
invalid, the remainder of this Lease or the application of such provision to
persons or circumstances other than those as to which such provision is held
invalid shall not be affected by such invalidity. Each provision of this Lease
shall be valid and enforceable to the fullest extent permitted by Laws.


22.5. Brokerage Commissions. Except as may be set forth in one or more separate
agreements between (i) Landlord and Landlord’s broker, or (ii) Landlord or
Landlord’s broker and Tenant’s broker:


(a) Landlord represents and warrants to Tenant that no claim exists for a
brokerage commission, finder’s fee or similar fee in connection with this Lease
based on any agreement made by Landlord; and


(b) Tenant represents and warrants to Landlord that no claim exists for a
brokerage commission, finder’s fee or similar fee in connection with this Lease
based on any agreement made by Tenant.


Landlord shall indemnify, defend and hold harmless Tenant from and against any
claim for a brokerage commission, finder’s fee or similar fee in connection with
this Lease based on an actual or alleged agreement made by Landlord. Tenant
shall indemnify, defend and hold harmless Landlord from and against any claim
for a brokerage commission, finder’s fee or similar fee in connection with this
Lease based on an actual or alleged agreement made by Tenant.


22.6. Use of Pronouns. The use of the neuter singular pronoun to refer to either
Party shall be deemed a proper reference even though either Party may be
comprised of one or more persons. The necessary grammatical changes required to
make the provisions of this Lease apply in the plural sense where more than one
Party exists and to two or more persons, shall in all instances be assumed as
though in each case fully expressed. Unless the context clearly requires
otherwise, the singular includes the plural, and vice versa, and the masculine,
feminine and neuter adjectives include one another.


22.7. Successors. Subject to Paragraph 10, all provisions contained in this
Lease shall be binding on, and shall inure to the benefit of, the Parties and
their respective successors and assigns; provided, however, that on and after
any sale of the Premises, assignment of this Lease by Landlord and assumption in
writing of this Lease by the transferee, Landlord shall be relieved entirely of
all of Landlord’s obligations under this Lease to the extent first arising after
such sale, assignment and assumption, and such obligations shall automatically
pass to Landlord’s successor in interest.


22.8. Recourse by Tenant. Notwithstanding anything in this Lease to the
contrary, Tenant shall look solely to the right, title and interest of Landlord
in the Property, together with the rents, issues and profits, the proceeds of
any sale or insurance carried by Landlord, and the awards of any Condemnation
Proceeding, with respect to the Property, subject to the prior rights of the
holder of any superior mortgage or deed of trust (collectively, “Landlord’s
Interest in the Property”), for the collection of any judgment (or other
judicial process) requiring the payment of money by Landlord on any Landlord
Default, and no other asset of Landlord or any other person shall be subject to
levy, execution or other procedure for the satisfaction of Tenant’s remedies.
Nothing contained in this Paragraph 22.8 shall limit or affect any right that
Tenant may otherwise have to obtain injunctive relief or to exercise any other
remedies or actions against Landlord that
53

--------------------------------------------------------------------------------



do not expose to liability assets other than Landlord’s Interest in the
Property. The provisions of this Paragraph apply not only to claims under the
express terms of this Lease, but also to claims of any kind whatsoever arising
from the relationship between the Parties or any rights and obligations they may
have relating to the Property or this Lease.


22.9. Exculpation of Non-Parties.


(a) Neither Party shall have recourse or the right to make any claim against,
and each Party, for itself and any person claiming by, through or under such
Party, waives and releases, any person (including any current or future officer,
director, trustee, beneficiary, shareholder, member, manager, employee, partner,
principal or affiliate of either Party (unless such person becomes a party
Landlord or Tenant under or with respect to this Lease), each an “Exculpated
Party”, and collectively, the “Exculpated Parties”) with respect to any
obligation arising under this Lease or its attachments, other than (i) Landlord
with respect to any claim of Tenant, and (ii) Tenant with respect to any claim
of Landlord. Each Party’s assets shall specifically exclude the assets of the
Exculpated Parties applicable to such Party.


(b) The foregoing subparagraph (a): (i) is an essential and material term of
this Lease, and each Exculpated Party shall be a third-party beneficiary
thereof; and (ii) shall inure to the benefit of the Parties and the Exculpated
Parties and their respective heirs, successors and assigns. The Parties would
not have entered this Lease without the foregoing subparagraph (a). The
Exculpated Parties shall not have any liability for any duties,
responsibilities, liabilities or obligations of the Parties under, or in any way
related to, this Lease. No past, present or future Exculpated Parties shall be
named as a party in any suit or other judicial proceeding of any kind or nature
whatsoever brought against either Party with respect to the duties,
responsibilities, liabilities or obligations of such Party under this Lease,
unless such person was, is or becomes a party Landlord or Tenant under or with
respect to this Lease.


22.10. Quiet Enjoyment. On Tenant paying Rent and all other amounts payable by
Tenant under this Lease and observing and performing all of the terms, covenants
and conditions on Tenant’s part to be observed and performed under this Lease,
Tenant shall have quiet use and enjoyment of the Premises for the Term without
interference, hindrance or interruption from Landlord, or anyone claiming by,
through or under Landlord (including, without limitation, any transferee of
Landlord’s interest under this Lease, whether by voluntary act or foreclosure),
subject to all of the provisions of this Lease.


22.11. No Waiver. No failure by either Party to insist on the strict performance
of any covenant, duty or condition of this Lease or to exercise any right or
remedy on a breach of this Lease by the other Party shall constitute a waiver of
such covenant, duty, condition or breach. Either Party may, but shall not be
obligated to, waive any covenant or duty of any other Party, or any of its
rights, or any conditions to its obligations, under this Lease by notice to the
other Party. No such waiver by either Party will imply or constitute its further
waiver of the same or any other matter. No waiver shall affect or alter the
remainder of this Lease, but each other covenant, duty and condition of this
Lease shall continue in full force and effect with respect to any other
then-existing or subsequently-occurring breach. No act or thing done by Landlord
or Landlord’s agents during the Term will be deemed an acceptance of a surrender
of the Premises, and no agreement to accept a surrender will be valid unless in
writing signed by Landlord. The delivery of Tenant’s keys to any employee or
agent of Landlord will not constitute a termination of this Lease unless
Landlord has entered into an agreement to that effect. No payment by either
Party, or receipt from either Party, of a lesser amount than the Rent or other
amount due will be deemed to be anything other than a payment on account of the
earliest Rent or other amount due. No endorsement or statement on any check, or
any letter accompanying any check or payment as Rent or other amount, will be
deemed an accord and satisfaction. The recipient will accept any check for
payment without prejudice to its right to recover the balance of such Rent or
other amount due or to pursue any other remedy available to such recipient.
54

--------------------------------------------------------------------------------





22.12. Rights and Remedies. Except as expressly set forth in this Lease, the
rights and remedies of the Parties shall not be mutually exclusive and the
exercise of one or more of the provisions of this Lease shall not preclude the
exercise of any other provision. The Parties confirm that damages at law may be
an inadequate remedy for a breach or threatened breach by either Party of any of
the provisions of this Lease. The Parties’ respective rights and obligations
under this Lease shall be enforceable by specific performance, injunction or any
other equitable remedy. Neither Party shall be liable to the other for any
consequential, indirect, special, exemplary, punitive or similar damages under
Paragraphs 11, 16.2 or 16.4 or any other provision of this Lease.


22.13. Enforceability. Each Party represents and warrants that:


(a) such Party was duly formed and is validly existing and in good standing
under the Laws of the state of its formation;


(b) such Party has the requisite power and authority under Laws and its
governing documents to execute, deliver and perform its obligations under this
Lease;


(c) the individual executing this Lease on behalf of such Party has full power
and authority under such Party’s governing documents to execute and deliver this
Lease in the name of, and on behalf of, such Party and to cause such Party to
perform its obligations under this Lease;


(d) this Lease has been duly authorized, executed and delivered by such Party;
and


(e) this Lease is the legal, valid and binding obligation of such Party, and is
enforceable against such Party in accordance with its terms.


22.14. Attorneys’ Fees. If any action, lawsuit, mediation, arbitration or
proceeding, including bankruptcy proceeding, is brought (a) to recover any Rent
or other amount due under this Lease because of any Landlord Default or Tenant
Default, (b) to enforce or interpret any provision of this Lease, (c) for
recovery of possession of the Premises, or (d) with respect to this Lease or any
other issue or matter relating to this Lease, the Party prevailing in such
action shall be entitled to recover from the other Party reasonable attorneys’
fees and costs (including those incurred in connection with any appeal), the
amount of which shall be fixed by the court and made a part of any judgment
rendered. Tenant shall be responsible for all expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Landlord in any
case or proceeding involving Tenant or any assignee or subtenant of Tenant as
the debtor under or related to any bankruptcy or insolvency law. Landlord shall
be responsible for all expenses, including, without limitation, reasonable
attorneys’ fees and costs, incurred by Tenant in any case or proceeding
involving Landlord as the debtor under or related to any bankruptcy or
insolvency law. The foregoing provisions of this Paragraph 22.14 shall survive
Lease end.


22.15. Merger. Neither the surrender of this Lease by Tenant nor the termination
of this Lease by agreement of the Parties or as a result of a Tenant Default
shall work a merger, and shall, at Landlord’s option, either terminate any
subleases of part or all of the Premises or operate as an assignment to Landlord
of any of those subleases. Landlord’s option under this Paragraph 22.15 may be
exercised by notice to Tenant and all known subtenants in the Premises.


22.16. Anti-Terrorism.


(a) Each Party represents and warrants to the other that:


(i) such Party is (A) not currently identified on the Specially Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Assets
Control, Department of the
55

--------------------------------------------------------------------------------



Treasury (“OFAC”) or on any other similar list maintained by OFAC pursuant to
any authorizing statute, executive order or regulation (collectively, the
“List”), and (B) not a person with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction or
other prohibition of United States law, regulation or Executive Order of the
President of the United States;


(ii) to such Party’s actual knowledge, none of the funds of such Party has been
derived from any unlawful activity with the result that the investment in such
Party is prohibited by Laws or that this Lease is in violation of Laws; and


(iii) such Party has implemented such procedures as are required by Laws, and
will consistently apply those procedures, to ensure the foregoing
representations and warranties remain true at all times.


The term “Embargoed Person” means any person or government subject to trade
restrictions under U.S. law, including, without limitation, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the
Enemy Act, 50 U.S.C.S. Appx. §1 et seq., and any Executive Orders or regulations
promulgated under it with the result that the investment in Tenant is prohibited
by law or Tenant is in violation of law.


(b) Each Party agrees:


(i) to comply with all requirements of law applicable to such Party relating to
money laundering, anti-terrorism, trade embargos and economic sanctions, in
effect now or after the date of this Lease;


(ii) to notify the other Party promptly in writing if any of the
representations, warranties or covenants set forth in this Paragraph 22.16 are
no longer true or have been breached or if such Party has a reasonable basis to
believe that they may no longer be true or have been breached; and


(iii) not knowingly to use funds from any “Prohibited Person” (as such term is
defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due under this Lease.


(c) Either Party’s inclusion on the List at any time during the Term shall be a
default by such Party under this Lease. Tenant shall not knowingly permit all or
any portion of the Premises to be used or occupied by any person on the List or
by any Embargoed Person (on a permanent, temporary or transient basis).


22.17. Intellectual Property; Confidentiality.


(a) Landlord acknowledges that the names, logos, service marks, trademarks,
trade dress, trade names, and patents, whether or not registered, of Tenant
(collectively, “Tenant Marks”), are proprietary property of Tenant and its
affiliates, and Landlord shall not use the Tenant Marks for any purpose except
as expressly permitted in writing by Tenant. Tenant acknowledges that the names,
logos, service marks, trademarks, trade dress, trade names, and patents, whether
or not registered, of Landlord (collectively, “Landlord Marks”), are proprietary
property of Landlord and its affiliates, and Tenant shall not use the Landlord
Marks for any purpose except as expressly permitted in writing by Landlord.


(b) In the course of this Lease, the Parties may be exposed to trade secrets or
other confidential or proprietary information and materials of the other Party,
including, without limitation, financial information, signage, procedures,
operating manuals and software, all of which shall be
56

--------------------------------------------------------------------------------



identified as confidential (“Confidential Information”). The Parties agree to
hold in confidence and not to disclose any Confidential Information, except that
the Parties may use or disclose Confidential Information:


(i) to its employees and affiliates or others to the extent necessary to render
any service hereunder, provided that the other Party is first notified of the
information that will be provided to any person outside of this Lease, and
provided further that such information is disclosed only after such person is
required to maintain it in confidence as required hereunder;


(ii) to the extent expressly authorized by either Party;


(iii) to the extent that at the time of disclosure, such Confidential
Information is in the public domain, or after disclosure, enters the public
domain other than by breach of the terms of this Lease;


(iv) that is in the possession of either Party at the time of disclosure and is
not acquired directly or indirectly from the other Party;


(v) that is subsequently received on a non-confidential basis from a third Party
having a right to provide such information; or


(vi) as required by order during the course of a judicial or regulatory
proceeding or as required by a governmental authority.


(c) The Parties agree not to photocopy or otherwise duplicate any Confidential
Information without the express written consent of the other Party. Each Party’s
Confidential Information shall remain the exclusive property of such Party. On
any breach of this Paragraph 22.18, the Parties shall be entitled to equitable
relief, in addition to all other remedies otherwise available to it at law. This
Paragraph 22.18 shall survive the termination or expiration of this Lease.


22.18. Entire Agreement. This Lease (including its attachments) exclusively
encompasses the entire agreement of the Parties, and supersedes all previous
negotiations, understandings and agreements between the Parties, whether oral or
written, including, without limitation, any oral discussions, letters of intent
and email correspondence. The Parties have not relied on any representation,
understanding, information, discussion, assertion, guarantee, warranty,
collateral contract or other assurance (including, without limitation, one
relating to square footage), made by or on behalf of any other Party or any
other person whatsoever (including, without limitation, any real estate broker
or agent), that is not set forth in this Lease. The Parties hereby waive all
rights and remedies, at law or in equity, arising or that may arise as the
result of a Party’s reliance on any such representation, understanding,
information, discussion, assertion, guarantee, warranty, collateral contract or
other assurance.


22.19. Construction. This Lease has been prepared by Landlord and its
professional advisors and reviewed by Tenant and its professional advisors.
Landlord, Tenant and their separate advisors believe that this Lease is the
product of all their efforts, that it expresses their agreement, and that it
should not be interpreted in favor of either Party or against either Party
merely because of such Party’s efforts in preparing it. The Table of Contents
and captions to the Paragraphs of this Lease are for convenience of reference
only, do not define, limit or describe the scope or intent of any provisions of
this Lease and shall not be deemed relevant in resolving questions of
construction or interpretation under this Lease. Unless otherwise set forth in
this Lease, all references to Paragraphs are to Paragraphs in this Lease.
Exhibits referred to in this Lease and any addendums, riders and schedules
attached to this Lease shall be deemed to be incorporated in this Lease as
though a part of this Lease.


57

--------------------------------------------------------------------------------



22.20. Miscellaneous. Tenant shall not record this Lease or a memorandum or
notice of this Lease, and any such recordation by or at the direction of Tenant
shall be shall be void ab initio (from the beginning) and shall be a breach of
this Lease. No amendment to this Lease shall be binding on either Party unless
reduced to writing and signed by both Parties. This Lease shall be governed by
and construed and interpreted in accordance with the laws (excluding the choice
of laws rules) of the state of Utah. Venue on any action arising out of this
Lease shall be proper only in the state or federal courts having jurisdiction
over the county in which the Property is located. THE PARTIES KNOWINGLY AND
VOLUNTARILY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY EITHER PARTY AGAINST THE OTHER ON ALL MATTERS ARISING OUT OF THIS
LEASE OR THE USE AND OCCUPANCY OF THE PREMISES OR RELATED IN ANY WAY TO THE
PROPERTY OR THE PARTIES’ LANDLORD/TENANT RELATIONSHIP. Time is of the essence of
each provision of this Lease. If there is more than one Tenant named in this
Lease (or if more than one Tenant at any time assumes this Lease), the liability
of each such Tenant under this Lease for payment and performance according to
this Lease shall be joint and several. The submission of this Lease to Tenant is
not an offer to lease the Premises or an agreement by Landlord to reserve the
Premisesfor Tenant. Landlord shall not be bound to Tenant until Tenant has duly
executed and delivered duplicate original copies of this Lease to Landlord, and
Landlord has duly executed and delivered one of those duplicate original copies
to Tenant. Transmission by email of a signed copy of this Lease, and the
retransmission of any signed email, shall be the same as delivery of an
original. The execution of this Lease or any amendment to this Lease may be
accomplished by electronic signature utilizing DocuSign or any other technology,
and any electronic signature (meaning any electronic symbol, designation or
process), whether digital or encrypted, used by either Party shall authenticate
this Lease and have the same force and effect as a manual signature.


[Remainder of page intentionally left blank; signatures on following page]
58


--------------------------------------------------------------------------------



THE PARTIES have executed this Lease on the respective dates set forth below, to
be effective as of the date first set forth above.







LANDLORD:RIVERPARK SIX, LLC,a Utah limited liability company,by its
Manager:RIVERPARK HOLDINGS, LLC,a Utah limited liability companyBy:/s/ David S.
LaytonDavid S. LaytonManagerTENANT:HEALTH CATALYST, INC., a Delaware
corporationBy:/s/ J. Patrick NelliJ. Patrick NelliChief Financial Officer



[Signature Page]